 



EXHIBIT 10.3
MULTI-TENANT INDUSTRIAL LEASE
(TRIPLE NET)
LANDLORD:
AEW/LBA ACQUISITION CO. II, LLC,
a California limited liability company
TENANT:
AURORA BIOSCIENCES CORPORATION,
a Delaware corporation

 



--------------------------------------------------------------------------------



 



STANDARD FORM MULTI-TENANT INDUSTRIAL LEASE
TABLE OF CONTENTS

              Section   Title   Page      
 
        1.  
Premises
    1   2.  
Term
    2   3.  
Rent
    3   4.  
Common Area; Operating Expenses
    3   5.  
Security Deposit
    6   6.  
Use
    7   7.  
Payments and Notices
    9   8.  
Brokers
    9   9.  
Surrender; Holding Over
    10   10.  
Taxes
    10   11.  
Possession; Condition of Premises; Repairs
    11   12.  
Alterations
    12   13.  
Liens
    13   14.  
Assignment and Subletting
    13   15.  
Entry by Landlord
    15   16.  
Utilities and Services
    15   17.  
Indemnification and Exculpation
    15   18.  
Damage or Destruction
    16   19.  
Eminent Domain
    17   20.  
Tenant’s Insurance
    18   21.  
Landlord’s Insurance
    19   22.  
Waivers of Subrogation
    19   23.  
Tenant’s Default and Landlord’s Remedies
    19   24.  
Landlord’s Default
    21   25.  
Subordination
    21   26.  
Estoppel Certificate
    21   27.  
Intentionally Omitted
    22   28.  
Modification and Cure Rights of Landlord’s Mortgagees and Lessors
    22   29.  
Quiet Enjoyment
    22   30.  
Transfer of Landlord’s Interest
    22   31.  
Limitation on Landlord’s Liability
    22   32.  
Miscellaneous
    22   33.  
Lease Execution
    24   34.  
Intentionally Omitted
    24      
 
        EXHIBITS  
 
           
 
        EXHIBIT “A”  
Project Site Plan
        EXHIBIT “B”  
Floor Plan
        EXHIBIT “C”  
Work Letter Agreement
        EXHIBIT “D”  
Sample Form of Notice of Lease Term Dates
        EXHIBIT “E”  
Rules and Regulations
        EXHIBIT “F”  
Sample Form of Tenant Estoppel Certificate
        EXHIBIT “G”  
Tenant Environmental Questionnaire
       

-i-



--------------------------------------------------------------------------------



 



STANDARD FORM MULTI-TENANT INDUSTRIAL LEASE
INDEX OF DEFINED TERMS

          Term   Page            
Abandonment
    19  
Acceptance
    6  
Act
    12  
Actual Statement
    5  
Applicable Laws
    7  
Applicable Reassessment
    11  
Audit Notice
    5  
BMS
    6  
BOMA
    1  
Common Area
    3  
Construction Allowance
  Exhibit C  
Declaration
    3  
Draw Request
  Exhibit C  
Election Date
    1  
Estimate Statement
    5  
Evidence of Completion
  Exhibit C  
Extension Option
    2  
Extension Options
    2  
Fair Market Rental
    2  
First Refusal Notice
    1  
First Refusal Space
    1  
Force Majeure Delays
    23  
Hazardous Materials
    8  
Increase Date
    6  
Indemnified Claims
    15  
Initial Reduction Date
    6  
Landlord
    1  
Landlord Delay
  Exhibit C  
Landlord Indemnified Parties
    8  
LC Delivery Date
    6  
Lease
    1  
Letter of Credit
    6  
Lilly
    6  
Management Fee
    3  
Nondisturbance Condition
    21  
Option Period
    2  
PCBs
    8  
Permitted Business
    14  
Permitted Transfer
    14  
Permitted Transferee
    14  
Pre-Approved Change
    12  
Preliminary Plans
  Exhibit C  
Proposition 13 Protection Amount
    11  
Proposition 13 Purchase Price
    11  
Real Property Taxes
    10  
Reassessment
    11  
Summary
    1  
Tax Increase
    11  
Tenant
    1  
Tenant Change
    12  
Tenant Changes
    12  
Tenant Improvement Allowance Items
  Exhibit C  
Tenant Improvements
  Exhibit C  
Tenant Indemnified Parties
    15  
Tenant Parties
    15  
Tenant’s Election Notice
    1  
Tenant’s Monthly Operating Expense Charge
    5  
Tenant’s Parties
    8  
Tenant’s Share
    1  
Transfer
    13  
Transfer Date
    14  
Transfer Notice
    14  
Transferee
    14  

-ii-



--------------------------------------------------------------------------------



 



SUMMARY OF BASIC LEASE INFORMATION AND DEFINITIONS
This SUMMARY OF BASIC LEASE INFORMATION AND DEFINITIONS “Summary”) is hereby
incorporated into and made a part of the attached Multi-Tenant Industrial Lease
which pertains to the Building described in Section 1.4 below. All references in
the Lease to the “Lease” shall include this Summary. All references in the Lease
to any term defined in this Summary shall have the meaning set forth in this
Summery for such term. Any Initially capitalized terms used in this Summary and
any Initially capitalized terms in the Lease which are not otherwise defined in
this Summary shall have the meaning given to such terms in the Lease. If there
is any inconsistency between this Summary end the Lease, the provisions of the
Lease shall control.

         
1.1
  Landlord’s Address:   AEW/LBA Acquisition Co., LLC
 
       
 
      c/o Layton Bulling Associates
 
      10251 Vista Sorrento Parkway, Suite 100
 
      Attn: Mr. David C. Thomas
 
      Telephone: (619) 597-8795
 
       
1.2
  Tenants Address:   Before Commencement Date:
 
       
 
      Aurora Biosciences Corporation
 
      11149 North Torrey Pines Road
 
      Suite 200
 
      La Jola, California 02037
 
      Attn: Ms. Deborah Tower
 
      Telephone: (619) 452-5000
 
       
 
      After Commencement Date:
 
       
 
      Aurora Biosciences Corporation
 
      11010 Torreyana Road
 
      La Jola, California 02037
 
      Attn: Mr. Deborah Tower
 
      Telephone: (819)452-5000

1.3   Project: The Industrial development located at 11010 Torreyana Road in the
City of La Jolla, County of San Diego, State of California. as shown on the site
plan attached hereto as Exhibit “A” The Project includes all buildings,
improvements and facilities, now or subsequently located within such development
from time to time, including, without limitation, the Building currently located
within the Project, as depicted on the site plan attached hereto as Exhibit “A”.
  1.4   Building: A multi-tenant Industrial building located in the Project,
containing 81,204 rentable square feet, the address of which is 11010 Torreyana
Road, La Jolla, California 02037.   1.5   Premises: Those certain premises
within the Building shown on the floor plan attached hereto as Exhibit “B”,
containing approximately 55,000 rentable square feet on the ground and third
floors.   1.6   Monthly Operating Expense Charge: Tenants Share of Operating
Expenses as provided in Section 4. Tenant’s Share is initially 67.73% (see
Section 1.3).   1.7   Commencement Data: The earner to occur of
(i) September 15,1997 or (ii) the data Tenant commences business operations in
the entire Premises. Subject to Section 11.1, Landlord will deliver the Premises
to Tenant within two (2) business days following the full execution and delivery
of this Lease.   1.8   Term: Eleven (11) years.   1.9   Rent:

                  Year   Annual Basic Rent   Monthly Basic Rent 1   $
1,287,000.00     $ 107,250.00   2   $ 1,325,010.00     $ 110,487.60   3   $
1,385,378.20     $ 113,781.52   4   $ 1.408,339.50     $ 117,194.98   5   $
1,448,529.60     $ 120,710.80   6   $ 1,491,985.40     $ 124,332.12   7   $
1,536,744.90     $ 128,062.08   8   $ 1,582,847.20     $ 131,903.04   9   $
1,630,332.60     $ 135,861.05   10   $ 1,679,242.50     $ 139,936.88   11   $
1,729,619.70     $ 144,134.98  

-iii-



--------------------------------------------------------------------------------



 



1.10   [Intentionally Omitted]   1.11   Security Deposit: See Section 5.   1.12
  Permitted Use: General office, research and development, screen development
and screening services and the assembly and integration of Tenant’s ultra-high
throughput screening system, and any other lawful use Incidental thereto.   1.13
  Brokers: John Bumham & Company representing Landlord and John Bumham & Company
representing Tenant.   1.14   Interest Rate: The lesser of: (a) the rate
announced from time to time by Wells Fargo Bank or, if Wells Fargo Bank ceases
to exist or ceases to publish such rate, then the rate announced from time to
time by the largest (as measured by deposits) chartered operating bank operating
in California, as its “prime rate” or “reference rate”, plus two percent (2%);
or (b) the maximum rate permitted by law.   1.15   Tenant Improvements: The
tenant improvements to be installed in the Premises by Tenant as described in
the Work Letter Agreement attached hereto as Exhibit “C”.

                   
 
  /s/ Illegible       /s/ Illegible         Landlord’s Initials       Tenants
Initials    

-iv-



--------------------------------------------------------------------------------



 



MULTI-TENANT INDUSTRIAL LEASE
This LEASE (“Lease”), which includes the preceding Summary of Basic Lease
information and Definitions (“Summary”) attached hereto and Incorporated herein
by this reference, is made as of the 7th day of APRIL, 1997, by and between
AEW/LBA ACQUISITION CO. II, LLC, a California limited liability company
(“Landlord”), and AURORA BIOSCIENCES CORPORATION, a Delaware corporation
(“Tenant”).
1. Premises.
1.1 Premises. Landlord hereby leases to Tenant and Tenant hereby leases from
Landlord the Premises upon and subject to the terms, covenants and conditions
contained in this Lease to be performed by each party.
1.2 Landlord’s Reservation of Rights. Provided Tenant’s use of and access to the
Premises is not interfered with in an unreasonable manner, Landlord reserves the
right from time to time to install, use, maintain, repair, replace and relocate
pipes, ducts, conduits, wires and appurtenant meters and equipment above the
celling surfaces, below the floor surfaces and within the walls of the Building
and the Premises.
1.3 Tenant’s Share. “Tenant’s Share” means a fraction, the numerator of which is
the total rentable square footage of the Premises and the denominator of which
is the total rentable square footage of all buildings in the Project, including
the Premises, which from time to time have been constructed within the Project
(commencing at such time as the occupants of such buildings commence to pay rent
or Operating Expenses or open for business, whichever is earlier). From time to
time at Landlord’s option, Landlord’s architect may determine and redetermine
the actual rentable square footage of the Premises and other building(s) in
question (calculated in accordance with ANSI/BOMA Z65.1-1996), and thereupon
Tenant’s Share will be adjusted accordingly.
1.4 Right of First Refusal. In the event that at any time during the first two
(2) years of the Term, Landlord receives a bona fide offer to lease any space on
the second (2nd) floor of the Building (“First Refusal Space”) that Landlord
desires to accept, Landlord shall give Tenant written notice (“First Refusal
Notice”) of such offer. The First Refusal Notice shall set forth the offer and
the terms thereof. On or before the date which is five (5) days after Tenant’s
receipt of the First Refusal Notice (the “Election Data”), Tenant shall deliver
written notice to Landlord (“Tenant’s Election Notice”) pursuant to which Tenant
shall elect either to (i) lease the entire First Refusal Space described in the
First Refusal Notice upon the terms set forth in the First Refusal Notice;
(ii) decline to lease such First Refusal Space Identified in the First Refusal
Notice, specifying that such decline is not based upon the terms set forth in
the First Refusal Notice, but upon Tenant’s lack of need for such First Refusal
Space, in which event Landlord may lease such First Refusal space to any entity
on any terms Landlord desires and Tenant’s right of first refusal with respect
to the First Refusal Space specified in the First Refusal Notice shall thereupon
terminate and be of no further force or effect; or (iii) decline to lease the
First Refusal Space, specifying that such decline is based upon the terms set
forth in the First Refusal Notice, in which event Tenant shall also specify in
Tenant’s Election Notice revised terms upon which Tenant would be willing to
lease such First Refusal Space. If Tenant does not so respond in writing to the
First Refusal Notice by the Election Date. Tenant shall be deemed to have
elected the option described in clause (ii) above. If Tenant timely delivers to
Landlord Tenant’s Election Notice pursuant to clause (III) above, Landlord may
elect either to: (a) lease such First Refusal Space to Tenant upon the revised
terms specified by Tenant in Tenant’s Election Notice; or (b) lease the First
Refusal Space to any person or entity upon any terms Landlord desires; provided,
however, If (1) the terms of Landlord’s proposed lease to said third party are
more favorable in any material way to the third party than those terms proposed
by Tenant in Tenant’s Election Notice, or (2) the size of the First Refusal
Space to be leased to such third party is less than the size of the First
Refusal Space offered to Tenant, before entering into such third party lease,
Landlord shall notify Tenant of such move favorable terms (or such reduced size)
and Tenant shall have the right to lease the First Refusal Space upon such more
favorable terms (or as to such reduced size) by delivering written notice
thereof to Landlord within five (6) days after Tenant’s receipt of Landlord’s
notice. If Tenant does not elect to lease such space from Landlord within said
five (5) day period, Tenant shall be deemed to have elected the option described
in clause (ii) above. In determining whether the terms of Landlords proposed
lease to a third party are more favorable to the third party than those terms
proposed by Tenant in Tenant’s Election Notice, all concessions shall be blended
into an effective rental rate over the term of the proposed lease to said third
party and such effective rental rate shall be compared with the effective rental
rate of the terms proposed by Tenant in Tenants Election Notice. If Tenant
leases any First Refusal Space pursuant to this Section 1.4, as soon as
reasonably possible after the Election Date, Landlord and Tenant shall enter
into a lease Incorporating the terms of Tenant’s lease of the First Refusal
space. The right of first refusal set forth in this Section 1.4 shall be
exercisable by the original Tenant and a Permitted Transferee only If the
original Tenant or Permitted Transferee, as applicable, occupies the entire
Premises as of the data it exercises its right in accordance with the terms of
this Section 1.4. Tenant shall not have the right to exercise its right of first
refusal if, as of the date of the attempted exercise of such right by Tenant,
Tenant is in default under this Lease after the expiration of all applicable
cure periods.
1.5 Verification of Rentable Square Feet of Premises and Building. For purposes
of this Lease, “rentable square feet” shall be calculated pursuant to the
Standard Method for Measuring Floor Area in Office Buildings, ANSI/BOMA
Z65.1—1996 for rentable area (“BOMA”), and Tenant acknowledges that the rentable
square footage of the Building may include all of, and the rentable square
footage of the Premises therefore may include a portion of, the square footage
of the ground floor Common Areas located within the Building and the Common Area
and other space in the Building dedicated to the service of the Building. At
either party’s election by giving written notice thereof to the other within
sixty (60) days following the date hereof, the number of rentable square feet of
the Premises end the Building shall be subject to verification in accordance
with the provisions of this Section 1.5 by Stevenson Systems. In the event that
Stevenson Systems determines that the amounts thereof shall be different from
those set forth in this Lease, the parties shall modify all amounts, percentages
and figures appearing or referred to in this Lease to confirm to such corrected
rentable square

 



--------------------------------------------------------------------------------



 



footage, including Tenant’s Share of Operating Expenses, Basic Rent, the
Management Fee and the Construction Allowance.
2. Term.
2.1 Term; Notice of Lease Dates. The Term of this Lease shall be for the period
designated in Section 1.8 of the Summary commencing on the Commencement Date,
and ending on the expiration of such period, unless the Term is sooner
terminated or extended as provided in this Lease. Notwithstanding the foregoing,
if the Commencement Date falls on any day other than the first day of a calendar
month then the term of this Lease will be measured from the first day of the
month following the month in which the Commencement Date occurs. Within ten
(10) days after Landlord’s written request, Tenant shall execute a written
confirmation of the Commencement Date and expiration date of the Term in the
form of the Notice of Lease Term Dates attached hereto as Exhibit “D”.
2.2 Early Occupancy of the Ground Floor. It is contemplated that Tenant may
complete the Tenant Improvements and commence business operations in a portion
of the ground floor of the Premises prior to the Commencement Date. In such
event, Tenant shall provide Landlord with prior notice of the date of completion
of such Tenant Improvements and commencement of business operations in that
portion of the ground floor of the Premises. Such early occupancy prior to the
Commencement Date shall be subject to all of the provisions of this Lease,
except that Tenant shall have no obligation to pay Monthly Basic Rent, the
Management Fee or Tenant’s Share of Operating Expenses during such period, but
Tenant shall pay the water and utility charges set forth in Section 3.6.
2.3 Options to Extend. Tenant shall have two (2) options (individually, an
“Extension Option” and collectively, the “Extension Options”) to extend the Term
for a period (individually, an “Option Period”) of five (5) years each,
commencing upon the expiration of the initial Term and the expiration of the
first (1st) Option Period, as the case may be, upon the same terms and
conditions previously applicable, except for the grant of any exercised
Extension Option and Annual Basic Rent (which shall be determined as set forth
below). Each Extension Option may be validly exercised only by notice in writing
received by Landlord not later than six (6) months prior to commencement of the
Option Period; provided, however, that the Extension Option may be validly
exercised only if no material default (which default is continuing after notice
and the expiration of any applicable grace period provided for in this Lease)
exists as of the date of exercise and, at Landlord’s option, as of the
commencement of the Option Period. If Tenant does not exercise an Extension
Option during the exercise period set forth above in strict accordance with the
provisions hereof, the Extension Options shall forever terminate and be of no
further force or effect. The Extension Options are personal to the original
Tenant and any Permitted Transferee, may not be exercised by any person or
entity other than the original Tenant or any Permitted Transferee, and shall
become null and void if the original Tenant assigns its Interest in this Lease
or sublets any portion of the Premises to anyone other than a Permitted
Transferee.
Annual Basic Rent during each Option Period shall be equal to Fair Market Rental
as of the commencement of such Option Period. For purposes hereof, “Fair Market
Rental” shall mean the base rent, including escalators, payable during the
relevant Option Period to a willing landlord by a willing tenant having a
similar financial responsibility, credit rating and capitalization as Tenant
then has, taking into account all other relevant factors for like and comparable
laboratory/office space improved with tenant improvements of like and comparable
quality to those then existing in the Premises in the Torrey Pines/University
Towne Centre market, but excluding the then-existing value of any Tenant
Improvements or Tenant Changes paid for by Tenant in excess of the Construction
Allowance. At least five (5) months prior to the Option Period, Landlord shall
notify Tenant of the Fair Market Rental as determined by Landlord. Any dispute
between the parties hereto with respect to the amount so determined shall be
resolved by appraisal, as set forth below; provided, however, that there shall
be deemed not to be such a dispute unless Tenant notifies Landlord thereof in
writing within two (2) months after Landlord so notifies Tenant of the Fair
Market Rental and Tenant sets forth in such notice Tenant’s determination of
Fair Market Rental. If, in the event of a dispute, the appraisers have not
determined the Fair Market Rental by commencement of the Option Period, Tenant
shall pay as Annual Basic Rent the amount determined by Landlord until such time
as the Fair Market Rental has been determined by appraisal, whereupon Tenant
shall pay any additional amount due to Landlord based upon such subsequent
determination of Fair Market Rental. If the Annual Basic Rent so paid by Tenant
is higher than that ultimately determined by the appraisal process, then
Landlord shall reimburse such difference to Tenant.
If Tenant timely notifies Landlord in writing of Tenant’s dispute regarding
Landlord’s determination of the Fair Market Rental, then Fair Market Rental
shall be determined as follows. Landlord and Tenant shall each appoint one
appraiser who shall by profession be a real estate appraiser active over the
five (5) year period ending on the date of such appointment in the appraisal of
commercial properties in San Diego County and who shall not have been employed
or engaged by either party during said five (5) year period. Each such appraiser
shall be appointed within fifteen (15) days after Tenant notifies Landlord of
Tenant’s dispute of Landlord’s determination of Fair Market Rental. The two
appraisers so appointed shall within fifteen (15) days of the date of the
appointment of the last appointed appraiser agree upon and appoint a third
appraiser who shall be qualified under the same criteria set forth above. The
three appraisers shall, within thirty (30) days of the appointment of the third
appraiser, reach a decision as to whether the parties shall use Landlord’s or
Tenant’s submitted Fair Market Rental for the Premises, and shall notify
Landlord and Tenant thereof. Such decision shall be based upon the criteria and
variables set forth above. The new Annual Basic Rent shall thereafter be equal
to the Fair Market Rental of the Premises so selected by the appraisers. The
decision of the majority of the three appraisers shall be binding upon Landlord
and Tenant. If either Landlord or Tenant falls to appoint an appraiser within
the time period specified hereinabove, the appraiser appointed by one of them
shall reach a decision, notify Landlord and Tenant thereof, and such appraiser’s
decision shall be binding upon Landlord and Tenant, If the two appraisers fail
to agree upon and appoint a third appraiser, the two appraisers shall request
the presiding judge of the Superior Court of San Diego, acting in his private
capacity, or the head of the local chapter of the leading appraisal group, to
appoint the third appraiser. Each party shall pay for its own appraiser and
one-half (1/2) of the cost of the third appraiser.

-2-



--------------------------------------------------------------------------------



 



3. Rent.
3.1 Basic Rent. Tenant agrees to pay Landlord, as basic rent for the Premises,
the Annual Basic Rent designated in Section 1.9 of the Summary. The Annual Basic
Rent shall be paid by Tenant in twelve (12) equal monthly installments of
Monthly Basic Rent in the amounts designated in Section 1.9 of the Summary in
advance on the first day of each and every calendar month during the Term,
except that the first full month’s Monthly Basic Rent shall be paid upon
execution of this Lease by Tenant. Monthly Basic Rent for any partial month
shall be prorated in the proportion that the number of days this Lease is in
effect during such month bears to the actual number of days in such month.
3.2 Additional Rent. All amounts and charges payable by Tenant under this Lease
in addition to the Annual Basic Rent described in Section 3.1 above shall be
considered additional rent for the purposes of this Lease, and the word “rent”
in this Lease shall include such additional rent unless the context specifically
or clearly implies that only the Annual Basic Rent is referenced. The Annual
Basic Rent and additional rent shall be paid to Landlord as provided in
Section 7, without any prior demand therefor and without any deduction or offset
except as otherwise provided herein, in lawful money of the United States of
America.
3.3 Late Payments. Late payments of Monthly Basic Rent and/or any item of
additional rent will be subject to interest and a late charge as provided in
Section 23.7 below.
3.4 Management Fee. Tenant shall pay to Landlord as additional rent an annual
management fee equal to [to be based upon .48/rsf when rsf is determined prior
to Lease execution] (the “Management Fee”). The Management Fee shall be
increased on each anniversary of the Commencement Date (or the first day of the
month following the anniversary of the Commencement Date if the Commencement
Date is not the first day of a month) by an amount equal to three percent (3%)
of the Management Fee payable immediately prior to such adjustment. In the event
tenant exercises the First Negotiation Right under Section 1.4 and leases the
entire Building, the Management Fee shall thereafter be equal to two percent
(2%) of the Annual Basic Rent for the Premises (taking into account the annual
increases in Annual Basic Rent and the fair market value increases in Annual
Basic Rent during the Extension Options). The Management Fee shall be payable in
twelve (12) equal monthly installments together with Monthly Rent.
3.5 Triple-Net Lease. Except as specifically set forth herein, all rent shall be
absolutely net to Landlord so that this Lease shall yield net to Landlord, the
rent to be paid each month during the Term of this Lease. Accordingly, except as
specifically set forth herein, all costs, expenses and obligations of every kind
or nature whatsoever relating to the Premises, and Tenant’s Share of all costs,
expenses and obligations of every kind or nature whatsoever relating to the
remaining portion of the Project, which may arise or become due during the Term
of this Lease shall be paid by Tenant. Nothing herein contained shall be deemed
to require Tenant to pay or discharge any liens or mortgages of any character
whatsoever which may exist or hereafter be placed upon the Project by an
affirmative act or omission of Landlord.
3.6 Pre-Commencement Date Charges. From and after the delivery of the Premises
to Tenant and continuing until the Commencement Date, Tenant shall pay to
Landlord, as additional rent and within thirty (30) days following receipt of an
Invoice therefor, all water and utility charges for the Project.
4. Common Area: Operating Expenses.
4.1 Definition of Common Area. The term “Common Area,” as used in this Lease
means all areas and the improvements thereon within the exterior boundaries of
the Project now or later made available for the general use of Landlord, Tenant
and other persons entitled to occupy floor area in the Project and their
customers, including, without limitation, the parking facilities of the Project,
loading and unloading areas, trash areas, roadways, sidewalks, walkways,
parkways, driveways, landscaped areas, and similar areas and facilities situated
within the Project which are not reserved for the exclusive use of any Project
occupants and the exterior surfaces and roofs of all buildings (including the
Building) located within the Project. Common Area shall not include (i) the
entryway to a tenant’s premises, (ii) any improvements installed by a tenant
outside of its premises, whether with or without Landlord’s knowledge or
consent, or (iii) any areas or facilities that are included in the description
of premises leased to a tenant, but Common Area shall include the ground floor
entryway threshold, ground floor lobby, elevators and all stairwells (except the
middle stairwell).
4.2 Maintenance and Use of Common Area. The manner in which the Common Area
shall be maintained shall be solely determined by Landlord, but shall be
consistent with the standard of such space in similar office and research and
development projects in the vicinity. If any owner or tenant of any portion of
the Project maintains Common Area located upon its parcel or demised premises
(Landlord shall have the right in its sole discretion to allow any purchaser or
tenant to so maintain Common Area located upon its parcel or demised premises
and to be excluded from participation in the payment of Common Area Expenses as
provided below). Landlord shall not have any responsibility for the maintenance
of that portion of the Common Area and Tenant shall have no claims against
Landlord arising out of any failure of such owner or tenant to so maintain its
portion of the Common Area. The use and occupancy by Tenant of the Premises
shall include the right to use the Common Area (except areas used in the
maintenance or operation of the Project), in common with Landlord and other
tenants of the Project and their customers and invitees, subject to (i) any
covenants, conditions and restrictions now or hereafter of record (the
“Declaration”), and (ii) such reasonable, non-discriminatory rules and
regulations concerning the Project as may be established by Landlord from time
to time including, without limitation, the Rules and Regulations attached hereto
as Exhibit “E”. Tenant agrees to promptly comply with all such rules and
regulations and any reasonable, non-discriminatory amendments thereto upon
receipt of written notice from Landlord. Notwithstanding anything herein to the
contrary, Landlord agrees that the Rules and Regulations attached to this Lease
as Exhibit “E” shall not be modified or added to by Landlord in such a way as to
unreasonably interfere with Tenant’s permitted use of the Premises as set forth
in this Lease.
4.3 Control of and Changes to Common Area. Landlord shall have the sole and
exclusive control of the Common Area, as well as the right to make reasonable
changes to the Common Area. Provided Landlord does not materially interfere with
Tenant’s use of and access to the Premises, Landlord’s rights shall include, but
not be limited to, the right to

-3-



--------------------------------------------------------------------------------



 



(a) restrain the use of the Common Area by unauthorized persons; (b) cause
Tenant to remove or restrain persons from any unauthorized use of the Common
Area if they are using the Common Area by reason of Tenant’s presence in the
Project; (c) utilize from time to time any portion of the Common Area for
promotional, entertainment, and related matters; (d) temporarily close any
portion of the Common Area for repairs, improvements or alterations, to
discourage non-customer use, to prevent public dedication or an easement by
prescription from arising, or for any other reason deemed appropriate in
Landlord’s judgment; and (e) reasonably change the shape and size of the Common
Area, add, eliminate or change the location of improvements to the Common Area,
including, without limitation, buildings, lighting, parking areas, landscaped
areas, roadways, walkways, drive aisles and curb cuts.
4.4 Operating Expenses. Throughout the Term of this Lease, commencing on the
Commencement Date, Tenant agrees to pay Landlord as additional rent in
accordance with the terms of this Section 4, Tenant’s Share of Operating
Expenses for the taxes and insurance for the Project and for all costs and
expenses for the operation, maintenance, repair, and replacement of the Project
including, without limitation: (i) any form of real property tax, assessment,
license fee, license tax, business license fee, commercial rental tax, levy,
charge, improvement bond or similar imposition of any kind or nature imposed by
any authority having the direct power to tax, including any city, county, state
or federal government, or any school, agricultural, lighting, drainage or other
improvement or special assessment district thereof; (ii) any and all assessments
under any covenants, conditions and restrictions affecting the Project;
(iii) water, sewer and other utility charges; (iv) costs of insurance obtained
by Landlord pursuant to Section 21 of this Lease; (v) waste disposal and
janitorial services; (vi) security; (vii) labor; (viii) management costs
including, without limitation: (A) wages and salaries (and payroll taxes and
similar charges) of property management employees, and (B) management office
rental, supplies, equipment and related operating expenses and commercially
reasonable management/administrative fees; (ix) supplies, materials, equipment
and tools including rental of personal property; (x) repair and maintenance of
the structural portions of the buildings within the Project, including the
plumbing, heating, ventilating, air-conditioning and electrical systems
installed or furnished by Landlord; (xi) maintenance, sweeping, repairs,
resurfacing, and upkeep of all parking and other Common Areas; (xii)
amortization on a straight line basis over the useful life [together with
Interest at the Interest Rate on the unamortized balance] of all capitalized
expenditures which are: (A) reasonably intended to produce a reduction in
operating charges or energy consumption; or (B) required under any governmental
law or regulation that was not applicable to the Project as of the Commencement
Date (however, if such expenditure by Landlord is required solely due to
Tenant’s particular use, occupancy or alteration of the Premises, then
regardless of when such law or regulation became in effect, Tenant shall be
responsible for all of such expenditure); or (C) for replacement or restoration
of any Project equipment and/or Improvements needed to operate and/or maintain
the Project at the same quality levels as prior to the replacement or
restoration; (xiii) gardening and landscaping; (xiv) maintenance of signs (other
than signs of tenants of the Project); (xv) personal property taxes levied on or
attributable to personal property used in connection with the Common Areas;
(xvi) reasonable accounting, audit, verification, legal and other consulting
fees; and (xvii) any other costs and expenses of repairs, maintenance, painting,
lighting, cleaning, and similar items, including appropriate reserves.
Notwithstanding anything to the contrary in the definition of Operating Expenses
set forth in this Lease, Operating Expenses shall not include the following:

(a)   depreciation on the Building and Project;   (b)   interest, principal,
points and fees on debt or amortization on any mortgages and deeds of trust or
other debt instruments secured by the Building or the Project or any underlying
ground lease;   (c)   costs of repairs and general maintenance paid from
insurance proceeds but excluding the amount of any deductibles paid by Landlord;
  (d)   repairs and replacements covered by warranties or guaranties (to the
extent actually collected by Landlord); and the cost of any repairs, alterations
and additions made to rectify or correct any major defects or significant design
errors relating to the initial design or construction of the Building and
Project;   (e)   costs of items considered capital repairs, replacements,
improvements and equipment under generally accepted accounting principles
consistently applied except for those items expressly permitted in clause
(xii) above;   (f)   costs of special services rendered to individual tenants
(including Tenant) for which a special charge is made to the tenant(s) receiving
such special services;   (g)   costs of improvements for other tenants in the
Building or Project;   (h)   costs of the Landlord for which a tenant is
obligated to separately reimburse Landlord (as opposed to reimbursement of a pro
rata share thereof as an Operating Expense), including, for example, taxes and
property insurance premiums on improvements for tenants of the Building and
Project that are above the building standard;   (i)   costs incurred by Landlord
in connection with the enforcement of the terms and conditions of any lease in
the Building or Project;   (j)   all costs, expenses, penalties, damages, fines
and judgments from any investigation, site monitoring, containment, cleanup,
removal, restoration or other remedial work of any kind or nature required under
any local, state or federal law or regulation, any judicial order, or by any
governmental or nongovernmental entity or person as a result of or in connection
with any Hazardous Material or Hazardous Materials contamination;   (k)  
Landlord’s general corporate overhead and general and administrative expenses;

-4-



--------------------------------------------------------------------------------



 



(l)   Marketing costs, including, without limitation, leasing commissions,
attorneys’ fees, space planning costs and other costs and expenses incurred in
connection with the leasing of the Building or Project; and   (m)   Overhead and
profit increment paid to Landlord and Landlord’s subsidiaries for goods and/or
services in or to the Building or Project to the extent the same exceeds the
costs of such goods and/or services rendered by unaffiliated third parties on a
competitive basis.

4.5 Tenant’s Monthly Operating Expense Charge. From and after the Commencement
Date, Tenant shall pay to Landlord, on the first day of each calendar month
during the Term of this Lease. Tenant’s share of an amount estimated by Landlord
to be the Monthly Operating Expenses for the Project for that month (“Tenant’s
Monthly Operating Expense Charge”).
4.6 Estimate Statement. Prior to the Commencement Date and on or about March 1st
of each subsequent calendar year during the Term of this Lease, Landlord will
endeavor to deliver to Tenant a statement (“Estimate Statement”) wherein
Landlord will estimate both the Operating Expenses and Tenant’s Monthly
Operating Expense Charge for the then current calendar year. Tenant agrees to
pay Landlord, as additional rent, Tenant’s estimated Monthly Operating Expense
Charge each month thereafter, beginning with the next installment of rent due,
until such time as Landlord issues a revised Estimate Statement or the Estimate
Statement for the succeeding calendar year; except that, concurrently with the
regular monthly rent payment next due following the receipt of each such
Estimate Statement, Tenant agrees to pay Landlord an amount equal to one monthly
installment of Tenant’s estimated Monthly Operating Expense Charge (less any
applicable Operating Expenses already paid) multiplied by the number of months
from January, in the current calendar year, to the month of such rent payment
next due, all months inclusive. If at any time during the Term of this Lease,
but not more often than quarterly, Landlord reasonably determines that Tenant’s
Share of Operating Expenses for the current calendar year will be greater than
the amount set forth in the then current Estimate Statement, Landlord may issue
a revised Estimate Statement and Tenant agrees to pay Landlord, within ten
(10) days of receipt of the revised Estimate Statement, the difference between
the amount owed by Tenant under such revised Estimate Statement and the amount
owed by Tenant under the original Estimate Statement for the portion of the then
current calendar year which has expired. Thereafter Tenant agrees to pay
Tenant’s Monthly Operating Expense Charge based on such revised Estimate
Statement until Tenant receives the next calendar year’s Estimate Statement or a
new revised Estimate Statement for the current calendar year.
4.7 Actual Statement. By March 1st of each calendar year during the Term of this
Lease, Landlord will also endeavor to deliver to Tenant a statement (“Actual
Statement”) which states Tenant’s Share of the actual Operating Expenses for the
preceding calendar year. If the Actual Statement reveals that Tenant’s Share of
the actual Operating Expenses is more than the total Additional Rent paid by
Tenant for Operating Expenses on account of the preceding calendar year, Tenant
agrees to pay Landlord the difference in a lump sum within ten (10) days of
receipt of the Actual Statement. If the Actual Statement reveals that Tenant’s
Share of the actual Operating Expenses is less than the Additional Rent paid by
Tenant for Operating Expenses on account of the preceding calendar year,
Landlord will credit any overpayment toward the next monthly installment(s) of
Tenant’s Share of the Operating Expenses due under this Lease. Such obligation
will be a continuing one which will survive the expiration or earlier
termination of this Lease. Prior to the expiration or sooner termination of the
Lease Term and Landlord’s acceptance of Tenant’s surrender of the Premises,
Landlord will have the right to estimate the actual Operating Expenses for the
then current Lease Year and to collect from Tenant prior to Tenant’s surrender
of the Premises, Tenant’s Percentage of any excess of such actual Operating
Expenses over the estimated Operating Expenses paid by Tenant in such Lease
Year.
4.8 Miscellaneous. Any delay or failure by Landlord in delivering any Estimate
Statement or Actual Statement pursuant to this Section 4 will not constitute a
waiver of its right to require an increase in additional rent for Operating
Expenses nor will it relieve Tenant of its obligations pursuant to this
Section 4, except that Tenant will not be obligated to make any payments based
on such Estimate Statement or Actual Statement until ten (10) days after receipt
of such Estimate Statement or Actual Statement. If Tenant does not object to any
Actual Statement within ninety (90) days after Tenant receives any such
statement, such statement will be deemed final and binding on Tenant. Even
though the Term has expired and Tenant has vacated the Premises, when the final
determination is made of Tenant’s Share of the actual Operating Expenses for the
year in which this Lease terminates. Tenant agrees to promptly pay any increase
due over the estimated expenses paid and, conversely, any overpayment made in
the event said expenses decrease shall promptly be rebated by Landlord to
Tenant. Such obligation will be a continuing one which will survive the
expiration or termination of this Lease. Prior to the expiration or sooner
termination of the Lease Term and Landlord’s acceptance of Tenant’s surrender of
the Premises, Landlord will have the right to estimate the actual Operating
Expenses for the then current Lease Year and to collect from Tenant prior to
Tenant’s surrender of the Premises, Tenant’s Share of any excess of such actual
Operating Expenses over the estimated Operating Expenses paid by Tenant in such
Lease Year.
4.9 Books and Records; Audit. Landlord shall maintain books and records of the
Operating Expenses in accordance with sound accounting and management practices.
If Tenant wishes to audit the amount of Operating Expenses or any component
thereof as to a particular year, Tenant must deliver to Landlord written notice
of Tenant’s desire to audit Landlord’s books and records (“Audit Notice”). Such
audit will be conducted (i) within sixty (60) days following delivery of the
Audit Notice, (ii) during normal business hours at Landlord’s business offices
or at the management office of the Building; (iii) on consecutive business days
until completed; (iv) in an expeditious manner so as to minimize interference
with Landlord’s books and records at Tenant’s sole cost and expense; and (v) by
an auditor reasonably acceptable to Landlord and Tenant (without limiting other
reasons, it will be reasonable for Landlord to disapprove an auditor on the
basis that the auditor is paid on a contingency fee basis). Tenant shall pay in
a timely manner as required by this Lease any amounts stated as due on the
Actual Statement, provided that such payment shall not waive any right to audit
and/or dispute by Tenant as set forth herein. Tenant agrees to deliver to
Landlord the results of any such audit within ninety (90) days of completion of
the audit. If Tenant does not deliver an Audit Notice as to any Actual Statement
within the time frames set forth hereinabove, then such Actual Statement will be
conclusively binding on Tenant.

-5-



--------------------------------------------------------------------------------



 



If Tenant’s audit reveals that Landlord has overcharged Tenant, then within
thirty (30) days after the results of such audit are made available to Landlord,
Landlord shall reimburse Tenant the amount of such overcharge. If the audit
reveals that Tenant was undercharged, then within thirty (30) days after the
results of the audit are made available to Tenant, Tenant shall reimburse
Landlord the amount of such undercharge. Tenant shall pay the cost of such
audit, provided that if the audit reveals that Landlord’s determination of
Tenant’s Share of Operating Expenses as set forth in an Actual Statement was in
error in Landlord’s favor by more than five percent (5%) of the amount paid by
Tenant prior to delivering the Audit Notice, then Landlord shall pay the
reasonable, third-party cost of such audit incurred by Tenant within thirty
(30) days of demand by Tenant. To the extent Landlord must pay the cost of such
audit, such cost shall not exceed a reasonable hourly charge for a reasonable
amount of hours spent by such third-party in connection with the audit. Landlord
shall not be liable for any contingency fee payments to any consultants of
Tenant. Tenant agrees to keep the results of the audit and any settlement
resulting therefrom confidential and will cause its agents, employees and
contractors to keep the same confidential.
5. Security Deposit.
5.1 Delivery of Letter of Credit. Within ten (10) days following the delivery of
the Premises to Tenant (“LC Delivery Date”), and again within ten (10) days
following the date Landlord gives Tenant written notice that Landlord has
disbursed $1,250,000.00 of the Construction Allowance (the “Increase Date”),
Tenant shall deliver to Landlord the Security Deposit in the form of an
unconditional, irrevocable and renewable letter of credit (“Letter of Credit”)
in favor of Landlord in form and issued by a bank with an office (capable of
honoring a demand on the Letter of Credit) located in Orange County or San Diego
County, California, reasonably satisfactory to Landlord, in the applicable
principal amount specified in Section 5.2 below, as security for the faithful
performance and observance by Tenant of the terms, provisions and conditions of
this Lease. The Letter of Credit shall state that an authorized officer or other
representative of Landlord may make demand on Landlord’s behalf for the amount
owed by Tenant to Landlord, and that the issuing bank must immediately honor
such demand, without qualification or satisfaction of any conditions, except the
proper identification of the party making such demand and a certification that
Tenant is in default under this Lease, which default is continuing after notice
and expiration of any applicable grace period required by this Lease. In
addition, the Letter of Credit shall Indicate that it is transferable in its
entirety by Landlord as beneficiary and that upon receiving written notice of
transfer, and upon presentation to the Issuer of the original Letter of Credit,
the issuer will reissue the Letter of Credit naming such transferee as the
beneficiary. If the term of the Letter of Credit held by Landlord will expire
prior to the last day of the Term and it is not extended, or a new Letter of
Credit for an extended period of time is not substituted, within thirty
(30) days prior to the expiration of the Letter of Credit, then Landlord may
deliver written notice of such fact to Tenant and if Tenant does not extend the
Letter of Credit or substitute a new Letter of Credit within ten (10) days after
Tenant’s receipt of such notice from Landlord, Landlord shall be entitled to
make demand for the principal amount of said Letter of Credit and, thereafter,
to hold such funds in accordance with Section 5.3 below. Tenant may, at any
time, substitute the Letter of Credit by delivering to Landlord cash in the
amount of the required principal of the Letter of Credit.
5.2 Increase and Reduction In Principal Amount of Letter of Credit. The
principal amount of the Letter of Credit shall be as follows:

          Portion of Term   Required Principal Amount
LC Delivery Date — Increase Date*
  $ 1,250,000.00  
Increase Date — Initial Reduction Date
  $ 2,500,000.00  
First year following Initial Reduction Date
  $ 1,000,000.00  
Second year following Initial Reduction Date
  $ 666,666.00  
Third Year following Initial Reduction Date
  $ 333,333.00  
Remaining Term
  Equal to then-current
 
  Monthly Basic Rent

The “Initial Reduction Date” shall be the date that the satisfaction of the
conditions described in clause (a) below and either of clauses (b) and (c) below
occur

(a)   Tenant’s receipt of payment from Eli Lilly (“Lilly”) and Bristol Myers
Squibb (“BMS”) upon Acceptance by each company of the Automated Storage and
Retrieval module for the Ultra-High Throughput Screening System. Evidence of
payment will be provided by Tenant and will include a copy of the check or wire
transfer notification and written confirmation by Lilly and BMS that such
payment is made for Acceptance of the Automated Storage and Retrieval module.
“Acceptance” is defined per existing contract language with BMS and Lilly, which
Tenant represents and warrants to Landlord is accurately described as follows:

  (i)   BMS: When BMS has determined that all Deliverables for the Automated
Storage and Retrieval Module have successfully conformed to or satisfied the
Specifications in all material respects, BMS shall give Aurora written notice
thereof (“Acceptance”), in which event BMS shall become obligated to pay such
amounts as triggered under this Agreement as a result hereof.     (ii)   LILLY:
When the LILLY UHTSS Steering Committee has determined that the Automated
Storage and Retrieval module meet the Specifications for such module. Upon
Completion (Acceptance) of the Automated Storage and retrieval module at Lilly,
Aurora shall give Lilly written notice and Lilly shall become obligated to pay
such amounts provided for in the agreement.

-6-



--------------------------------------------------------------------------------



 



(b)   Tenant’s entering into an agreement with another major pharmaceutical
company that is similar in scope and nature to Tenant’s existing agreements with
BMS and Eli Lilly concerning the production of Tenant’s Ultra-HTS system.   (c)
  Completion of an initial public offering of securities in Tenant traded on a
United States stock exchange raising at least Ten Million Dollars
($10,000,000.00) in equity.

Notwithstanding the foregoing, if as of the applicable reduction date set forth
above, (i) Tenant is in material default under this Lease, or (ii) Landlord has
given Tenant written notice that circumstances exist that would, with notice or
lapse of time, or both, constitute a material default, then the principal amount
shall not be reduced, unless and until such default or circumstances shall have
been fully cured, at which time the principal amount may be reduced as
hereinabove described.
5.3 Application of Letter of Credit. The Letter of Credit shall be held by
Landlord as security for the faithful performance by Tenant of all of the terms,
covenants and conditions of this Lease. If Tenant commits a default with respect
to any provision of this Lease, Landlord may (but shall not be required to) draw
upon the Letter of Credit and use, apply or retain all or any part of the
proceeds for the payment of any sum which is in default, or for the payment of
any other amount which Landlord may spend or become obligated to spend by reason
of Tenant’s default or to compensate Landlord for any loss or damage which
Landlord may suffer by reason of Tenant’s default. If any portion of the Letter
of Credit is so used or applied, Tenant shall, within ten (10) days after demand
therefor, post an additional Letter of Credit in an amount sufficient to restore
the Letter of Credit to the principal amount required under Section 5.2 above.
Landlord shall not be required to keep any proceeds from the Letter of Credit
separate from its general funds and Tenant shall not be entitled to any interest
on such proceeds. Should Landlord sell its interest in the Premises during the
Term and if Landlord deposits with the purchaser thereof the Letter of Credit or
any proceeds of the Letter of Credit, thereupon Landlord shall be discharged
from any further liability with respect to the Letter of Credit and said
proceeds.
6. Use.
6.1 General. Tenant shall use the Premises solely for the Permitted Use
specified in Section 1.12 of the Summary, and shall not use or permit the
Premises to be used for any other use or purpose whatsoever without Landlord’s
consent, which shall not be unreasonably withheld. Tenant shall observe and
comply with the “Rules and Regulations” attached hereto as Exhibit “E”, and all
reasonable non-discriminatory modifications thereof and additions thereto from
time to time put into effect and furnished to Tenant by Landlord. Landlord shall
endeavor to uniformly enforce the Rules and Regulations, but shall have no
liability to Tenant for the violation or non-performance by any other tenant or
occupant of the Project of any such Rules and Regulations. Tenant shall, at its
sole cost and expense, observe and comply with all requirements of any board of
fire underwriters or similar body relating to the Premises, and all laws,
statutes, codes, rules and regulations now or hereafter in force relating to or
affecting the use, occupancy, alteration or improvement (whether structural or
non-structural) of the Premises, including, without limitation, the provisions
of Title III of the Americans with Disabilities Act of 1990 as it pertains to
Tenant’s use, occupancy, improvement and alteration of the Premises. Tenant
shall not use or allow the Premises to be used (a) in violation of the
Declaration or any other recorded covenants, conditions and restrictions
affecting the Project or of any law or governmental rule or regulation, or of
any certificate of occupancy issued for the Premises or the Building, or (b) for
any improper, immoral, unlawful or reasonably objectionable purpose. Tenant
shall not do or permit to be done anything which will obstruct or unreasonably
interfere with the rights of other tenants or occupants of the Project, or
Injure or annoy them. Tenant shall not cause, maintain or permit any nuisance
in, on or about the Premises, the Building or the Project, nor commit or suffer
to be committed any waste in, on or about the Premises. Tenant and Tenant’s
employees and agents shall not solicit business in the Common Area, nor shall
Tenant distribute any handbills or other advertising matter in the Common Area.
Notwithstanding the foregoing or anything to the contrary contained in this
Lease, Tenant shall not be responsible for compliance with any laws, statutes,
codes, ordinances, rules, regulations or other governmental directives
(collectively, “Applicable Laws”) where such compliance is not specifically
related to or required by Tenant’s particular use, occupancy or alteration of
the Premises. For example, if any governmental authority should require the
Building or the Premises to be structurally strengthened against earthquake, or
should require the removal of asbestos from the Premises and such measures are
imposed as a general requirement applicable to all tenants rather than as a
condition to or a result of Tenant’s particular use, occupancy or alteration of
the Premises, such work shall be performed by and (except to the extent such
cost is a permissible Operating Expense) at the sole cost of Landlord.
6.2 Parking. Tenant and its employees shall park their vehicles only in those
portions of the Common Area from time to time designated for such purpose by
Landlord. Subject to Sections 18 and 19, Landlord shall maintain a parking ratio
at the Project of at least 3.5 spaces per 1000 rentable square feet of leased
space at the Project, and shall designate five (5) spaces near the front
entrance of the Building for use by visitors of the Building. The use of the
parking area shall be subject to the Parking Rules and Regulations attached
hereto as Exhibit “E” and any other reasonable, non-discriminatory rules and
regulations adopted by Landlord from time to time. Tenant shall be responsible
for ensuring that its employees comply with all the provisions of this Section
and such other parking rules and regulations as may be adopted and implemented
by Landlord from time to time.
6.3 Signs, Awnings and Canopies. Tenant will not place or suffer to be placed or
maintained on the roof or on any exterior door, wall or window (or within 48
inches of any window) of the Premises any sign, awning or canopy, or advertising
matter on the glass of any window or door of the Premises without Landlord’s
prior written consent which shall not be unreasonably withheld. Tenant agrees to
maintain any such sign, awning, canopy, decoration, lettering or advertising
matter as may be approved by Landlord in good condition and repair at all times.
At the expiration or earlier termination of this Lease, at Landlord’s election,
Tenant shall remove all signs, awnings, canopies, decorations, lettering and
advertising and shall repair any damage to the Building, the Premises or the
Project resulting therefrom all at Tenant’s sole cost and expense. If Tenant
fails to maintain any such approved sign, awning, decoration, lettering, or
advertising, Landlord may do so and Tenant shall reimburse Landlord for such
cost. If, without Landlord’s prior written

-7-



--------------------------------------------------------------------------------



 



consent. Tenant installs any sign, awning, decoration, lettering or advertising,
or falls to remove any such item(s) at the expiration or earlier termination of
this Lease, Landlord may have such item(s) removed and stored and may repair any
damage to the Building, the Premises or the Project at Tenant’s expense. The
removal, repair and/or storage costs shall bear interest until paid at the
maximum rate allowed by law.
Notwithstandting the foregoing, Tenant shall have the non-exclusive right to
place its name on the monument sign at the Project and the non-exclusive right
to place its name on a sign on the Building, all in compliance with applicable
laws and subject to Landlord’s reasonable approval. Subject to compliance with
all applicable laws and Landlord’s reasonable approval, Tenant may replace the
existing monument sign with a larger one, and upon the lien-free completion
thereof Landlord will reimburse Tenant one-third (1/3) of the pre-approved
actual costs thereof. Tenant’s signage on the monument sign will be in a
priority position over other tenants of the Project Tenant’s rights under this
paragraph shall be personal to Tenant and any Permitted Transferee.
6.4 Hazardous Materials.

(a)   Except for ordinary and general office supplies, such as copier toner,
liquid paper, glue, ink and common household cleaning materials (some or all of
which may constitute “Hazardous Materials’ as defined in this Lease), Tenant
agrees not to cause or permit any Hazardous Materials to be brought upon,
stored, used, handled, generated, released or disposed of on, in, under or about
the Premises, the Building, the Common Areas or any other portion of the Project
by Tenant, its agents, employees, subtenants, assignees, licensees, contractors
or invitees (collectively, Tenant’s Parties”), without the prior written consent
of Landlord, which consent Landlord may withhold in its sole and absolute
discretion. Concurrently with the execution of this Lease, Tenant agrees to
complete and deliver to Landlord an Environmental Questionnaire in the form of
Exhibit “G” attached hereto. Upon the expiration or earlier termination of this
Lease, Tenant agrees to promptly remove from the Premises, the Building and the
Project, at its sole cost and expense, any and all Hazardous Materials,
including any equipment or systems containing Hazardous Materials which are
installed, brought upon, stored, used, generated or released upon, in, under or
about the Premises, the Building and/or the Project or any portion thereof by
Tenant or any of Tenant’s Parties. To the fullest extent permitted by law,
Tenant agrees to promptly indemnify, protect, defend and hold harmless Landlord
and Landlord’s partners, officers, directors, employees, agents, successors and
assigns (collectively, landlord indemnified Parties”) from and against any and
all claims, damages, judgments, suits, causes or action, losses, liabilities,
penalties, fines, expenses and costs (including, without limitation, clean-up,
removal, remediation and restoration costs, sums paw in settlement of claims,
attorneys’ fees, consultant fees and expert fees and court costs) which arise or
result from the presence of Hazardous Materials on, in, under or about the
Premises, the Building or any other portion of the Project and which are caused
or permitted by Tenant or any of Tenant’s Parties. Tenant agrees to promptly
notify Landlord of any release of Hazardous Materials in the Premises, the
Building or any other portion of the Project which Tenant becomes aware of
during the Term of this Lease, whether caused by Tenant or any other persons or
entities. In the event of any release of Hazardous Materials caused or permitted
by Tenant or any of Tenant’s Parties, Landlord shall have the right, but not the
obligation, to cause Tenant to immediately take all steps Landlord deems
necessary or appropriate to remediate such release and prevent any similar
future release to the satisfaction of Landlord. At all times during the Term of
this Lease. Landlord will have the right, but not the obligation, to enter upon
the Premises to Inspect, Investigate, sample and/or monitor the Premises to
determine if Tenant is in compliance with the terms of this Lease regarding
Hazardous Materials. As used in this Lease, the term “Hazardous Materials” shall
mean and include any hazardous or toxic materials, substances or wastes as now
or hereafter designated under any law, statute, ordinance, rule, regulation,
order or ruling of any agency of the State, the United States Government or any
local governmental authority, Including, without limitation, asbestos,
petroleum, petroleum hydrocarbons and petroleum based products, urea
formaldehyde foam Insulation, polychlorinated biphenyis (PCBs”), and freon and
other chlorofluorocarborns. The provisions of this Section 6.4 will survive the
expiration or earlier termination of this Lease.   (b)   Landlord represents and
warrants to Tenant that as of the date of this Lease and to Landlord’s actual
knowledge and except as disclosed in that certain Phase 1 dated December 18,
1996, prepared by Dames & Moore (i) there are no Hazardous Materials in, on,
under, below or otherwise located on or about the Premises in violation of
applicable law, and (ii) there has been no release or migration of any Hazardous
Materials in violation of applicable law onto, beneath, upon or about the
Premises.   (c)   Notwithstanding the foregoing, Landlord consents to the
storage and use at the Premises, and disposal from the Premises, of certain
Hazardous Materials upon the following conditions:

  (i)   The Hazardous Materials are only those materials that are necessary from
time to time for the Initial Permitted Use described in Section 1.12 of the
Summary;     (ii)   The storage, use and disposal of the Hazardous Materials
complies with all applicable laws, and Tenant provides to Landlord promptly
following the preparation thereof a copy of Tenant’s quarterly injury and
illness prevention program inspection (which inspection Tenant agrees to perform
on at least a quarterly basis);     (iii)   The storage, use and disposal of the
Hazardous Materials does not result in objectionable odors or health hazards to
other tenants or occupants of the Project;     (iv)   Tenant obtains and
maintains all permits and approvals necessary for the storage, use and disposal
of the Hazardous Materials:     (v)   Tenant has not assigned this Lease to any
third Party (other than to a Permitted Transferee);

-8-



--------------------------------------------------------------------------------



 



  (vi)   On the first day of each calendar year during the Term, Tenant shall
deliver to Landlord a disclosure statement containing the following:

  (1)   A list containing all Hazardous Materials and the quantities thereof
stored, used or disposed from the Premises during the preceding calendar year;  
  (2)   A statement that (A) the use, storage and disposal of such Hazardous
Materials complies with all applicable laws, (B) Tenant has all necessary
permits and approvals for the use, storage and disposal thereof, and
(C) Identifies the method of disposal of such Hazardous Materials; and     (3)  
Copies of all necessary permits and approvals relating to the use, storage and
disposal of such Hazardous Materials to the extent not previously delivered to
Landlord;

  (vii)   Tenant shall immediately advise Landlord in writing of, and provide
Landlord a copy of:

  (1)   Any notice of violation or potential or alleged violation of any law
concerning Hazardous Materials received by Tenant from any governmental agency;
    (2)   Any and all inquiry, Investigation, enforcement, clean-up, removal or
governmental or regulatory actions instituted or threatened relating to Tenant
or the Premises; and     (3)   All claims made or threatened by any third party
against Tenant or the Premises relating to any Hazardous Materials.

  (viii)   The provisions of this subparagraph (c) shall not apply to the
storage, use and disposal of Hazardous Materials by a subtenant, unless the
subtenant is a Permitted Transferee.

In the event any of the preceding conditions are not satisfied, Tenant shall
immediately cease the use, storage and disposal of Hazardous Materials until all
such conditions are satisfied. Landlord’s consent to the use, storage and
disposal of such Hazardous Materials shall not constitute an assumption of the
risk respecting the same and Tenant shall indemnify, protect, defend and hold
the Landlord Indemnified Parties harmless from and against the same as required
by this Section 6.4.
6.5 Refuse and Sewage. Tenant agrees not to Keep any trash, garbage, waste or
other refuse on the Premises except in sanitary containers and agrees to
regularly and frequently remove same from the Premises. Tenant shall keep all
containers or other equipment used for storage of such materials in a clean and
sanitary condition. Tenant shall properly dispose of all sanitary sewage end
shall not use the sewage disposal system for the disposal of anything except as
permitted by law. Tenant shall keep the sewage disposal system free of all
obstructions and in good operating condition. If the volume of Tenant’s trash
becomes excessive in Landlord’s judgment, Landlord shall have the right to
charge Tenant for additional trash disposal services and/or to require that
Tenant contract directly for additional trash disposal services at Tenant’s sole
cost and expense.
6.6 Pest Control. Tenant shall, at its own cost, retain a licensed, bonded
professional pest and sanitation control service to perform inspections of the
Premises as needed for the purpose of eliminating Infestation by and controlling
the presence of insects, rodents and vermin and shall promptly cause any
corrective or extermination work recommended by such service to be performed.
Such work shall be performed pursuant to a written contract, a copy of which
shall be delivered to Landlord by Tenant upon request.
6.7 Extraordinary Services. If Landlord incurs Operating Expenses or other costs
for any increase in services provided to or for the benefit of Tenant above
those services normally provided by Landlord to the other tenants in the Project
and such increased services or costs result from any act, conduct, extraordinary
use and/or special request by Tenant or its employees or customers, Tenant
agrees to reimburse Landlord for the costs of such extraordinary services,
within thirty (30) days of delivery to Tenant of written invoice for such
extraordinary services. By way of example only, if Tenant should request or if
Tenant’s business operation should require extraordinary security services,
lighting, cleaning and/or repair, such extraordinary services may be billed
directly to Tenant as provided in this Section 6.7 and shall be reimbursed by
Tenant to Landlord as provided herein.
7. Payments and Notices. All rent and other sums payable by Tenant to Landlord
hereunder shall be paid to Landlord at the address designated in Section 1.1 of
the Summary, or to such other persons and/or at such other places as Landlord
may hereafter designate in writing. Any notice required or permitted to be given
hereunder must be in writing and may be given by personal delivery (including
delivery by nationally recognized overnight courier or express mailing service),
or by registered or certified mail, postage prepaid, return receipt requested,
addressed to Tenant at the address(es) designated in Section 1.2 of the Summary,
or to Landlord at the address(es) designated in Section 1.1 of the Summary.
Either party may, by written notice to the other, specify a different address
for notice purposes.
8. Brokers. The parties recognize that the broker(s) who negotiated this Lease
are stated in Section 1.13 of the Summary, and agree that Landlord shall be
solely responsible for the payment of brokerage commissions to said broker(s),
and that Tenant shall have no responsibility therefor unless written provision
to the contrary has been made. Each party represents and warrants to the other,
that, to its knowledge, no other broker, agent or finder (a) negotiated or was
instrumental in negotiating or consummating this Lease on its behalf, and (b) is
or might be entitled to a commission or compensation in connection with this
Lease. Any broker, agent or finder of Tenant whom Tenant has failed to disclose
herein shall be paid by Tenant. Tenant shall indemnify, protect, defend (by
counsel reasonably approved in writing by Landlord) and hold Landlord harmless
from and against any and all claims, judgments, suits, causes of action,
damages, losses, Liabilities and expenses (including attorneys’ fees and court
costs) resulting from any breach by Tenant of the foregoing representation,
including, without limitation, any claims that may be asserted against Landlord
by any broker.

-9-



--------------------------------------------------------------------------------



 



agent or finder undisclosed by Tenant herein. Landlord shall Indemnify, protect,
defend (by counsel reasonably approved in writing by Tenant) and hold Tenant
harmless from and against any and all claims, judgments, suits, causes of
action, damages, losses, liabilities and expenses (including attorneys’ fees and
court costs) resulting from any breach by Landlord of the foregoing
representation, including, without limitation, any claims that may be asserted
against Tenant by any broker, agent or finder undisclosed by Landlord herein.
The foregoing indemnities shall survive the expiration or earlier termination of
this Lease.
9. Surrender; Holding Over.
9.1 Surrender of Premises. Upon the expiration or sooner termination of this
Lease, Tenant shall surrender all keys for the Premises to Landlord, and Tenant
shall deliver exclusive possession of the Premises to Landlord broom clean and
in good condition and repair, reasonable wear and tear and casualty damage
excepted), with all of Tenant’s personal property (and those items, if any, of
Tenant Improvements and Tenant Changes identified by Landlord pursuant to
Section 12.2 below) removed therefrom and all damage caused by such removal
repaired, as required pursuant to Sections 12.2 and 12.3 below. If, for any
reason, Tenant falls to surrender the Premises on the expiration or earlier
termination of this Lease (including upon the expiration of any subsequent
month-to-month tenancy consented to by Landlord pursuant to Section 9.2 below),
with such removal and repair obligations completed, then, in addition to the
provisions of Section 9.3 below and Landlord’s rights and remedies under
Section 12.4 and the other provisions of this Lease, Tenant shall Indemnify,
protect, defend (by counsel reasonably approved in writing by Landlord) and hold
Landlord harmless from and against any and all claims, judgments, suits, causes
of action, damages, losses, liabilities and expenses (including reasonable
attorneys’ fees and court costs) resulting from such failure to surrender,
including, without limitation, any claim made by any succeeding tenant based
thereon. The foregoing Indemnity shall survive the expiration or earlier
termination of this Lease.
9.2 Holding Over. If without Landlord’s consent, Tenant holds over after the
expiration or earlier termination of the Lease Term, Tenant shall become a
tenant at sufferance only, upon the terms and conditions set forth in this Lease
so far as applicable (Including Tenant’s obligation to pay all Common Area
Expenses and any other additional rent under this Lease), but at a Monthly Basic
Rent equal to one hundred twenty-five percent (125%) of the Monthly Basic Rent
applicable to the Premises immediately prior to the date of such expiration or
earlier termination. Acceptance by Landlord of rent after such expiration or
earlier termination shall not constitute a consent to a hold over hereunder or
result in an extension of this Lease.
9.3 No Effect on Landlord’s Rights. The foregoing provisions of this Section 9
are in addition to, and do not affect, Landlord’s right of re-entry or any other
rights of Landlord hereunder or otherwise provided at law or in equity.
10. Taxes.
10.1 Real Property Taxes. Tenant agrees to pay its pro rata share of all general
and special real property taxes, assessments (including, without limitation,
change in ownership taxes or assessments), liens, bond obligations, license fees
or taxes and any similar impositions in-lieu of other impositions now or
previously within the definition of real property taxes or assessments
(collectively “Real Property Taxes”) which may be levied or assessed by any
lawful authority against the Project applicable to the period from the
Commencement Date until the expiration or sooner termination of this Lease.
Tenant’s pro rata share shall be apportioned according to the floor area of the
Premises as it relates to the total leasable floor area of the Building or
buildings located within the Project (including the Premises). Notwithstanding
the foregoing provisions, if the Real Property Taxes are not levied and assessed
against the entire Project by means of a single tax bill (i.e., if the Project
is separated into two (2) or more separate tax parcels for purposes of levying
and assessing the Real Property Taxes), then, at Landlord’s option, Tenant shall
pay Tenant’s pro rata share of all Real Property Taxes which may be levied or
assessed by any lawful authority against the land and improvements of the
separate tax parcel on which the Building containing the Premises is located.
Tenant’s pro rata share under such circumstances shall be apportioned according
to the floor area of the Premises as it relates to the total leasable floor area
of the Building or buildings situated in the separate tax parcel in which the
Premises is located.
All Real Property Taxes for the tax year in which the Commencement Date occurs
and for the tax year in which this Lease terminates shall be apportioned and
adjusted so that Tenant shall not be responsible for any Real Property Taxes for
a period of time occurring prior to the Commencement Date or subsequent to the
expiration of the Term.
The amount to be paid pursuant to the provisions of this Section 10.1 shall be
paid monthly in advance as part of Tenant’s Monthly Operating Expense Charge as
estimated by Landlord based on the most recent tax bills and estimates of
reappraised values (if reappraisal is to occur), commencing with the month (or
partial month on a prorated basis if such be the case) that the Commencement
Date occurs. The initial estimated monthly charge for Tenant’s pro rata share of
Real Property Taxes is Included in the Monthly Operating Expense Charge as
provided in Section 4.
If at any time during the Term under the laws of the United States, or the
state, county, municipality, or any political subdivision thereof in which the
Project is located, a tax or excise on rent or any other tax however described
is levied or assessed by any such political body against Landlord on account of
rent payable to Landlord hereunder or any tax based on or measured by
expenditures made by Tenant on behalf of Landlord, such tax or excise shall be
considered “Real Property Taxes” for purposes of this Section 10.1, and shall be
payable in full by Tenant. At Landlord’s option, such taxes or excises shall be
payable monthly in advance on an estimated basis as provided in this
Section 10.1 or shall be payable within ten (10) days after Tenant’s receipt of
the tax bill therefor from Landlord.
10.2 Personal Property Taxes. Tenant shall be liable for, and shall pay before
delinquency, all taxes and assessments (real and personal) levied against
(a) any personal property or trade fixtures placed by Tenant in or about the
Premises (including any increase in the assessed value of the Premises based
upon the value of any such personal property or trade fixtures); and (b) any
Tenant Improvements or alterations in the Premises (whether installed and/or
paid for by Landlord or Tenant). If any such taxes or assessments are levied
against Landlord or Landlord’s property,

-10-



--------------------------------------------------------------------------------



 



Landlord may, after written notice to Tenant (and under proper protest if
requested by Tenant) pay such taxes and assessments, and Tenant shall reimburse
Landlord therefor within ten (10) business days after demand by Landlord;
provided, however, Tenant, at its sole cost and expense, shall have the right,
with Landlord’s cooperation, to bring suit in any court of competent
jurisdiction to recover the amount of any such taxes and assessments so paid
under protest.
10.3 Tenant’s Payment of Certain Tax Expenses. Notwithstanding anything to the
contrary contained in this Lease, in the event that, at any time during the
Initial Term, a change in ownership of the Project is consummated, and as a
result thereof, and to the extent that in connection therewith, the Project is
reassessed (the “Reassessment”) for real estate tax purposes by the appropriate
governmental authority pursuant to the terms of Proposition 13, then the terms
of this Section 10.3 shall apply to such Reassessment. This Section 10.3 shall
not apply during any Option Period.

(a)   The Tax Increase. For purposes of this Article 10, the term “Tax Increase”
shall mean that portion of the Real Property Taxes, as calculated immediately
following the Reassessment, which is attributable solely to the Reassessment.
Accordingly, the term Tax Increase shall not include any portion of the Real
Property Taxes, as calculated immediately following the Reassessment, which
(i) is attributable to the initial assessment of the value of the Project,
(ii) is attributable to assessments which were pending immediately prior to the
Reassessment which assessments were conducted during, and included in, such
Reassessment, or which assessments were otherwise rendered unnecessary following
the Reassessment, or (iii) is attributable to the annual inflationary increase
of Real Property Taxes.   (b)   Protection. Tenant shall be obligated to pay
Tenant’s pro rata share of the first Tax Increase, but Tenant shall not be
obligated to pay any portion of any subsequent Tax Increase.   (c)   Landlord’s
Right to Purchase the Proposition 13 Protection Amount Attributable to a
Particular Reassessment. The amount of Real Property Taxes which Tenant is not
obligated to pay or will not be obligated to pay during the Term in connection
with a particular Reassessment pursuant to the terms of Section 10.3 shall be
sometimes referred to hereafter as a “Proposition 13 Protection Amount.” If the
occurrence of a Reassessment is reasonably foreseeable by Landlord and the
Proposition 13 Protection Amount attributable to such Reassessment can be
reasonably quantified or estimated for each year commencing with the year in
which the Reassessment will occur, the terms of this Section 10.3(c) shall apply
to each such Reassessment. Upon notice to Tenant, Landlord shall have the right
to purchase the Proposition 13 Protection Amount relating to the applicable
Reassessment (the “Applicable Reassessment”), at any time, by paying to Tenant
an amount equal to the “Proposition 13 Purchase Price,” as that term is defined
below. As used herein, “Proposition 13 Purchase Price” shall mean the present
value of the Proposition 13 Protection Amount remaining during the Term, as of
the date of payment of the Proposition 13 Purchase Price by Landlord. Such
present value shall be calculated (I) by using the portion of the Proposition 13
Protection Amount attributable to each remaining year during the Term that such
protection is available (as though the portion of such Proposition 13 Protection
Amount benefited Tenant at the end of each year), as the amounts to be
discounted, and (ii) by using discount rates for each amount to be discounted
equal to (A) the prime interest rate, as reported in the Wall Street Journal as
of the date of Landlord’s exercise of its right to purchase plus (B) two percent
(2%) per annum. Upon such payment of the Proposition 13 Purchase Price, the
provisions of Section 10.3(b) shall not apply to any Tax Increase attributable
to the Applicable Reassessment. As Landlord will estimate the Proposition 13
Purchase Price because a Reassessment has not yet occurred, then when such
Reassessment occurs, if Landlord has underestimated the Proposition 13 Purchase
Price, then upon notice by Landlord to Tenant, Tenant’s rent next due shall be
credited with the amount of such underestimation, and if Landlord overestimates
the Proposition 13 Purchase Price, then upon notice by Landlord to Tenant, rent
next due shall be increased by the amount of the overestimation.

11. Possession; Condition of Premises: Repairs.
11.1 Delivery of Possession. Landlord will deliver possession of the Premises to
Tenant in its current “as-is” condition (subject, however, to Section 11.2) on
or before the date required by Section 1.7 of the Summary. If, for any reason
not caused by Tenant, Landlord cannot deliver possession of the Premises to
Tenant by the date required by Section 1.7 of the Summary, this Lease will not
be void or voidable, nor will Landlord be liable to Tenant for any loss or
damage resulting from such delay. If the delay in possession is caused by
Tenant, then the Term and Tenant’s obligation to pay rent will commence as of
the date the Commencement Date would have occurred but for Tenant’s delay, even
though Tenant does not yet have possession. Notwithstanding the foregoing,
Landlord will not be obligated to deliver possession of the Premises to Tenant
(but Tenant will be liable for rent if Landlord can otherwise deliver the
Premises to Tenant) until Landlord has received from Tenant all of the
following: (i) a copy of this Lease fully executed by Tenant; (ii) the first
installment of Monthly Basic Rent; and (iii) copies of policies of insurance or
certificates thereof as required under Section 21 of this Lease. Notwithstanding
anything to the contrary contained herein, if Landlord has not delivered the
Premises to Tenant within fifteen (15) days from the date hereof for any reason,
including but not limited to force majeure delays, Tenant shall have the right
thereafter (but prior to delivery of the Premises) to cancel this Lease by
giving Landlord written notice thereof, and upon such cancellation, Landlord
shall return all sums theretofore deposited by Tenant with Landlord, and neither
party shall have any further liability to the other hereunder.
11.2 Condition of Premises. Tenant acknowledges that, except as otherwise
expressly set forth in this Lease, neither Landlord nor any agent of Landlord
has made any representation or warranty with respect to the Premises, the
Building or the Project or their condition, or with respect to the suitability
thereof for the conduct of Tenant’s business. The taking of possession of the
Premises by Tenant shall conclusively establish that the Project, the Premises,
the Tenant improvements therein, the Building and the Common Areas were at such
time complete and in good, sanitary and satisfactory condition and repair and
without any obligation on Landlord’s part to make any alterations, upgrades or
improvements thereto. Notwithstanding anything to the contrary in Section 11.1
or this Section 11.2, as of the Commencement Date (i) all plumbing, electrical,
HVAC and mechanical systems in the Premises shall be in good working order (with
the exception of failures to such systems caused by Tenant and the repairs
needed to the HVAC

-11-



--------------------------------------------------------------------------------



 



system identified in the Due Diligence Report dated December 11, 1996 prepared
by Weather Engineering, the responsibility of which will be Tenant’s at its cost
and expense, but with respect to the HVAC repairs, subject to reimbursement by
Landlord from the Construction Allowance) and (ii) the Common Areas shall comply
with Title III of the Americans with Disabilities Act of 1990 (the “Act”) and
all other laws applicable thereto (but without regard to the Tenant
Improvements, for which Tenant shall be responsible to ensure compliance with
the Act and all other laws applicable thereto). In the event it is determined
that the condition of the Premises or Common Areas is not as required by this
Section 11.2, then it shall be the obligation of Landlord, after written notice
from Tenant, to promptly, at Landlord’s sole cost and expense, rectify any such
condition, In the event Tenant does not give Landlord written notice that any of
the plumbing, electrical, HVAC or mechanical systems are not in good working
order within eighteen (18) days from the Commencement Date, the correction of
same shall be the responsibility of Tenant at Tenant’s cost.
Landlord warrants that: (i) as of the date hereof and as of the Commencement
Date Landlord has no actual knowledge of any material defects in the Premises or
Building which could reasonably be expected by Landlord to unreasonably
interfere with Tenant’s use and enjoyment of the Premises (however, this
warranty shall not apply to defects caused by Tenant); (ii) as of the date
hereof, Landlord is the fee owner of the Premises and has the right and
authority to lease the Premises to Tenant on the terms and conditions set forth
in the Lease; and (iii) as of the Commencement Date, or as soon thereafter as is
reasonably practicable, Landlord shall complete its currently planned
improvements to the exterior of the Building. As the exclusive remedy for a
breach of the foregoing warranties, Landlord shall, promptly following written
notice thereof from Tenant, correct any violation of the foregoing warranties at
Landlord’s sole cost and expense. Subject to the foregoing warranties, by entry
upon the Premises, Tenant agrees to accept the Premises in their “as is”
condition.
Notwithstanding the foregoing, Tenant acknowledges that certain repairs to the
Premises are needed due to vandalism, and that Tenant will be responsible for
the repair of same, subject to reimbursement by Landlord from the Construction
Allowance.
11.3 Landlord’s Repair Obligations. Except as provided in Section 11.2 above,
Landlord shall, as part of the Operating Expenses, repair, maintain and replace,
as necessary, (a) the Building shell and other structural portions of the
Building (including the roof and foundations), (b) the basic plumbing, heating,
ventilating, air conditioning, sprinkler and electrical systems within the
Building core (but not any conduits or connections thereto or distribution
systems thereof within the Premises or any other tenant’s premises), and (c) the
Common Areas of the Project; provided, however, to the extent such maintenance
or repairs are required as a result of any act, neglect, fault or omission of
Tenant or any of Tenant’s agents, employees, contractors, licensees or invitees,
Tenant shall pay to Landlord, as additional rent, the costs of such maintenance
and repairs. Landlord shall not be liable to Tenant for failure to perform any
such repairs or maintenance, unless Landlord shall fail to make such repairs and
such failure shall continue for an unreasonable time following written notice
from Tenant to Landlord of the need for such repairs. Without limiting the
foregoing, Tenant waives the right to make repairs at Landlord’s expense under
any law, statute or ordinance now or hereafter in effect (including the
provisions of California Civil Code Section 1942 and any successive sections or
statutes of a similar nature).
11.4 Tenant’s Repair Obligations. Except for Landlord’s obligations specifically
set forth in Sections 11.2, 11.3, 18.1 and 19.2 hereof, Tenant shall at all
times and at Tenant’s sole cost and expense, keep, maintain, clean, repair and
preserve and replace, as necessary, the Premises and all parts thereof
including, without limitation, all Tenant Improvements, Tenant Changes, utility
meters, pipes and conduits, all heating, ventilating and air conditioning
systems located within the Premises, all fixtures, furniture and equipment,
Tenant’s storefront and signs, if any, locks, closing devices, security devices,
windows, window sashes, casements and frames, floors and floor coverings,
shelving, restrooms, if any, and any alterations, additions and other property
located within the Premises in good condition and repair, reasonable wear and
tear excepted. Tenant shall replace, at its expense, any and all plate and other
glass in and about the Premises which is damaged or broken from any cause
whatsoever except due to the gross negligence or willful misconduct of Landlord,
its agents or employees. Such maintenance and repairs shall be performed with
due diligence, lien-free and in a good and workmanlike manner, by licensed
contractor(s) which are selected by Tenant and approved by Landlord, which
approval Landlord shall not unreasonably withhold or delay. Except as otherwise
expressly provided in this Lease, Landlord shall have no obligation to alter,
remodel, improve, repair, renovate, redecorate or paint all or any part of the
Premises.
12. Alterations.
12.1 Tenant Changes; Conditions.

(a)   Tenant shall not make any alterations, additions, improvements or
decorations to the Premises (collectively, “Tenant Changes,” and individually, a
“Tenant Change”) unless Tenant first obtains Landlord’s prior written approval
thereof, which approval Landlord shall not unreasonably withhold.
Notwithstanding the foregoing, Landlord’s prior approval shall not be required
for any Tenant Change which satisfies all of the following conditions
(hereinafter a “Pre-Approved Change”): (i) the costs of such Tenant Change does
not exceed Twenty-Five Thousand Dollars ($25,000.00) Individually; (ii) the
costs of such Tenant Change when aggregated with the costs of all other Tenant
Changes made by Tenant during the Term of this Lease do not exceed One Hundred
Thousand Dollars ($100,000.00); (iii) Tenant delivers to Landlord final plans,
specifications and working drawings for such Tenant Change at least ten
(10) days prior to commencement of the work thereof; (iv) the Tenant Change does
not affect the mechanical, electrical, plumbing or life safety systems of the
Premises, the roof or structural components of the Premises or the exterior of
the Premises; and (v) Tenant and such Tenant Change otherwise satisfy all other
conditions set forth in this Section 12.1.   (b)   All Tenant Changes shall be
performed: (i) in accordance with the approved plans, specifications and working
drawings; (ii) lien-free and in a good and workmanlike manner; (iii) in
compliance with all laws, rules and regulations of all governmental agencies and
authorities including, without limitation, the provisions of Title III of

-12-



--------------------------------------------------------------------------------



 



    the Americans with Disabilities Act of 1990; (iv) in such a manner so as not
to unreasonably interfere with the occupancy of any other tenant in the Building
or any other building located within the Project, nor impose any additional
expense upon nor delay Landlord in the maintenance and operation of the Building
or any other building located within the Project; and (v) at such times, in such
manner and subject to such rules and regulations as Landlord may from time to
time reasonably designate.   (c)   Throughout the performance of the Tenant
Changes, Tenant shall obtain, or cause its contractors to obtain, workers
compensation insurance and commercial general liability insurance in compliance
with the provisions of Section 20 of this Lease.

12.2 Removal of Tenant Changes and Tenant Improvements. All Tenant Changes and
the initial Tenant Improvements in the Premises (whether installed or paid for
by Landlord or Tenant), shall become the property of Landlord and shall remain
upon and be surrendered with the Premises at the end of the Term of this Lease;
provided, however, Landlord may, by written notice delivered to on or before the
expiration of the Lease Term (or upon any sooner termination of this Lease)
identify those items of the initial Tenant Improvements and Tenant Changes which
Landlord shall require Tenant to remove at the end of the Term of this Lease. If
Landlord requires Tenant to remove any such Items as described above, Tenant
shall, at its sole cost, remove the Identified items on or before the expiration
or sooner termination of this Lease and repair any damage to the Premises caused
by such removal (or, at Landlord’s option, shall pay to Landlord all of
Landlord’s costs of such removal and repair).
Notwithstanding anything to the contrary contained herein, Tenant shall not be
required to remove (i) any of the initial Tenant Improvements constructed by or
on behalf of Tenant, and (ii) any Tenant Change for which Tenant has obtained
Landlord’s consent (unless at the time of Landlord’s granting of such consent,
Landlord required the removal of such Tenant Change as a condition to such
consent). Tenant shall be entitled, but not required, to remove the following
described items, provided Tenant repairs any damage to the Premises caused by
such removal: phone system and security system (if Tenant elects to remove any
such system, Tenant shall also remove all wiring associated with such system.
12.3 Removal of Personal Property. All articles of personal property owned by
Tenant or installed by Tenant at its expense in the Premises (including business
and trade fixtures, furniture and movable partitions) shall be, and remain, the
property of Tenant, and shall be removed by Tenant from the Premises, at
Tenant’s sole cost and expense, on or before the expiration or sooner
termination of this Lease. Tenant shall repair any damage caused by such
removal.
12.4 Tenant’s Failure to Remove. If Tenant fails to remove by the expiration or
sooner termination of this Lease all of its personal property, or any items of
Tenant Improvements or Tenant Changes identified by Landlord for removal
pursuant to Section 12.2 above, Landlord may, (without liability to Tenant for
loss thereof), at Tenant’s sole cost and in addition to Landlord’s other rights
and remedies under this Lease, at law or in equity: (a) remove and store such
items in accordance with applicable law; and/or (b) upon ten (10) days’ prior
notice to Tenant, sell all or any such items at private or public sale for such
price as Landlord may obtain as permitted under applicable law. Landlord shall
apply the proceeds of any such sale to any amounts due to Landlord under this
Lease from Tenant (including Landlord’s reasonable attorneys’ fees and other
costs incurred in the removal, storage and/or sale of such items), with any
remainder to be paid to Tenant.
13. Liens. Tenant shall not permit any mechanic’s, materialmen’s or other liens
to be filed against all or any part of the Project, the Building or the
Premises, nor against Tenant’s leasehold interest in the Premises, by reason of
or in connection with any repairs, alterations, improvements or other work
contracted for or undertaken by Tenant or any other act or omission of Tenant or
Tenant’s agents, employees, contractors, licensees or invitees. Tenant shall, at
Landlord’s request, provide Landlord with enforceable, conditional and final
lien releases (and other reasonable evidence reasonably requested by Landlord to
demonstrate protection from liens) from all persons furnishing labor and/or
materials with respect to the Premises. Landlord shall have the right at all
reasonable times to post on the Premises and record any notices of
non-responsibility which it deems necessary for protection from such liens. If
any such liens are filed, Tenant shall, at its sole cost, immediately cause such
lien to be released of record or bonded so that it no longer affects title to
the Project, the Building or the Premises. If Tenant fails to cause such lien to
be so released or bonded within twenty (20) days after filing thereof, Landlord
may, without waiving its rights and remedies based on such breach, and without
releasing Tenant from any of its obligations, cause such lien to be released by
any means it shall deem proper, including payment in satisfaction of the claim
giving rise to such lien. Tenant shall pay to Landlord within five (5) days
after receipt of invoice from Landlord, any sum paid by Landlord to remove such
liens, together with interest at the Interest Rate from the date of such payment
by Landlord.
14. Assignment and Subletting.
14.1 Restriction on Transfer. Tenant will not assign or encumber this Lease in
whole or in part, nor sublet all or any part of the Premises (collectively and
individually, a “Transfer”), without the prior written consent of Landlord,
which consent Landlord will not unreasonably withhold, except as provided in
this Section 14. The consent by Landlord to any Transfer shall not constitute a
waiver of the necessity for such consent to any subsequent Transfer. This
prohibition against Transfers shall be construed to include a prohibition
against any assignment or subletting by operation of law. If this Lease is
Transferred by Tenant, or if the Premises or any part thereof are Transferred or
occupied by any person or entity other than Tenant, Landlord may collect rent
from the assignee, subtenant or occupant, and apply the net amount collected to
the rent herein reserved during any time that a default (after notice and
expiration of applicable grace periods) exists hereunder. No such Transfer,
occupancy or collection shall be deemed a waiver on the part of Landlord, or the
acceptance of the assignee, subtenant or occupant as Tenant, or a release of
Tenant from the further performance by Tenant of covenants on the part of Tenant
herein contained unless expressly made in writing by Landlord. Irrespective of
any Transfer, Tenant shall remain fully liable under this Lease and shall not be
released from performing any of the terms, covenants and conditions of this
Lease. Without limiting in any way Landlord’s right to withhold its consent on
any reasonable grounds, it is agreed that Landlord will not be acting
unreasonably in refusing to consent to a

-13-



--------------------------------------------------------------------------------



 



Transfer if, in Landlord’s opinion, (i) the net worth or financial capabilities
of such assignee or subtenant is less than that of Tenant at the date hereof,
(ii) the proposed assignee or subtenant does not have the financial capability
to fulfill the obligations imposed by the Transfer, (iii) the proposed Transfer
involves a change of use of the Premises from that specified herein, or (iv) the
proposed assignee or subtenant is not, in Landlord’s reasonable opinion, of
reputable or good character or consistent with Landlord’s desired tenant mix for
the Project. Any proposed assignee or subtenant which Landlord does not
disapprove shall be deemed a “Permitted Business.” If Tenant is a corporation,
or is an unincorporated association or partnership, the transfer, assignment or
hypothecation of any stock or interest in such corporation, association or
partnership in the aggregate in excess of fifty percent (50%) shall be deemed an
assignment within the meaning and provisions of this Section 14.1.
Notwithstanding anything to the contrary contained in this Lease, Landlord
agrees that Tenant may assign this Lease or sublet the Premises, or any portion
thereof, without Landlord’s consent, to any entity which controls, is controlled
by, or is under common control with Tenant; to any entity which results from a
reincorporation, merger or consolidation with Tenant; to any entity engaged in a
joint venture with Tenant; or to any entity that acquires all or substantially
all of the stock or assets of Tenant, (hereinafter each a “Permitted Transfer”
or “Permitted Transferee,” as applicable), provided (i) with respect to any
entity that acquires all or substantially all of the stock or assets of Tenant
or an entity that results from a merger or consolidation (i.e., where Tenant is
not the surviving entity), such Permitted Transferee has a net worth equal to
Tenant’s as of the date hereof, (ii) Tenant gives Landlord written notice of the
Permitted Transfer at least ten (10) days prior to the effective date thereof,
which notice provides Landlord with sufficient information to verify the
satisfaction of the criteria for a Permitted Transfer, (iii) in the case of an
assignment of this Lease, the Permitted Transferee assumes the obligations of
Tenant hereunder pursuant to an instrument reasonably acceptable to Landlord,
and (iv) the Permitted Transfer is effectuated for a bona fide business purpose
and not as a means to avoid Tenant’s obligations under this Lease. In addition,
any sale or transfer of the capital stock of Tenant shall be deemed a Permitted
Transfer if (1) such sale or transfer occurs in connection with any bona fide
financing or capitalization for the benefit of Tenant, or (2) Tenant becomes a
publicly traded corporation, or (3) such sale or transfer is made to any
publicly traded corporation. Without limiting the generality of the foregoing,
Landlord shall have no right to any sums or other economic consideration
resulting from any Permitted Transfer as otherwise permitted in Section 14.4 and
shall have no right to terminate this Lease as a result of any Permitted
Transfer as otherwise permitted in Section 14.3.
14.2 Transfer Notice. If Tenant desires to effect a Transfer, then at least
thirty (30) days prior to the date when Tenant desires the Transfer to be
effective (the “Transfer Date”), Tenant agrees to give Landlord a notice (the
“Transfer Notice”), stating the name, address and business of the proposed
assignee, sublessee or other transferee (sometimes referred to hereinafter as
“Transferee”), reasonable information (including references) concerning the
character, ownership, and financial condition of the proposed Transferee, the
Transfer Date, any ownership or commercial relationship between Tenant and the
proposed Transferee, and the consideration and all other material terms and
conditions of the proposed Transfer, all in such detail as Landlord may
reasonably require.
14.3 Landlord’s Options. Within fifteen (15) days of Landlord’s receipt of any
Transfer Notice, and any additional information requested by Landlord concerning
the proposed Transferee’s financial responsibility, Landlord will notify Tenant
of its election to do one of the following: (i) consent to the proposed Transfer
subject to such reasonable conditions as Landlord may impose in providing such
consent; or (ii) refuse such consent, which refusal shall be on reasonable
grounds.
14.4 Additional Conditions: A condition to Landlord’s consent to any Transfer of
this Lease will be the delivery to Landlord of a true copy of the fully executed
instrument of assignment, sublease, transfer or hypothecation, in form and
substance reasonably satisfactory to Landlord. Tenant agrees to pay to Landlord,
as additional rent, one-half (1/2) of all sums and other consideration payable
to and for the benefit of Tenant by the Transferee in excess of the rent payable
under this Lease for the same period and portion of the Premises. In calculating
excess rent or other consideration which may be payable to Landlord under this
Section, Tenant will be entitled to deduct commercially reasonable third party
brokerage commissions and attorneys’ fees and other amounts reasonably and
actually expended by Tenant in connection with such assignment or subletting
(together with the unamortized cost of any Tenant improvements or Tenant Changes
paid by Tenant in excess of the Construction Allowance, which unamortized cost
shall be amortized over the remaining term of this Lease) if acceptable written
evidence of such expenditures is provided to Landlord. No Transfer (including a
Permitted Transfer) will release Tenant of Tenant’s obligations under this Lease
or alter the primary liability of Tenant to pay the rent and to perform all
other obligations to be performed by Tenant hereunder. During any time that a
default (after notice and expiration of applicable grace periods) exists
hereunder, Landlord may require that any Transferee remit directly to Landlord
on a monthly basis, all monies due Tenant by said Transferee. Consent by
Landlord to one Transfer will not be deemed consent to any subsequent Transfer.
In the event of default by any Transferee of Tenant or any successor of Tenant
in the performance of any of the terms hereof, Landlord may proceed directly
against Tenant without the necessity of exhausting remedies against such
Transferee or successor. If Tenant effects a Transfer (including a Permitted
Transfer) or requests the consent of Landlord to any Transfer (including a
Permitted Transfer) (whether or not such Transfer is consummated), then, upon
demand, and as a condition precedent to Landlord’s consideration of the proposed
assignment or sublease, Tenant agrees to pay Landlord’s reasonable attorneys’
fees and costs and other costs actually incurred by Landlord in reviewing such
proposed assignment or sublease.
15. Entry by Landlord. Landlord and its employees and agents shall at all
reasonable times have the right to enter the Premises to inspect the same, to
supply any service required to be provided by Landlord to Tenant under this
Lease, to exhibit the Premises to prospective lenders or purchasers (or during
the last year of the Term, to prospective tenants), to post notices of
non-responsibility, and/or to alter, improve or repair the Premises or any other
portion of the Building, all without being deemed guilty of or liable for any
breach of Landlord’s covenant of quiet enjoyment or any eviction of Tenant, and
without abatement of rent. In exercising such entry rights, Landlord shall
endeavor to minimize, as reasonably practicable, the interference with Tenant’s
business, and shall provide Tenant with reasonable advance written notice of
such entry (except in emergency situations). Landlord shall have the means which
Landlord may deem proper to open Tenant’s doors in an emergency in order to
obtain entry to the Premises. Any entry to the Premises obtained by Landlord by
any of said means or otherwise shall not under any circumstances be construed or
deemed to be

-14-



--------------------------------------------------------------------------------



 



a forcible or unlawful entry into, or a detainer of, the Premises, or an
eviction of Tenant from the Premises or any portion thereof, or grounds for any
abatement or reduction of rent and Landlord shall not have any liability to
Tenant for any damages or losses on account of any such entry by Landlord
except, subject to the provisions of Section 22.1, to the extent of Landlord’s
gross negligence or willful misconduct, but Landlord shall promptly repair, at
its sole cost, all damage caused by Its entry to the extent such damage is not
covered by insurance Tenant carries or is required to carry hereunder.
16. Utilities and Services. Tenant shall be solely responsible for and shall
promptly pay all charges for heat, air conditioning, water, gas, electricity or
any other utility used, consumed or provided in, furnished to or attributable to
the Premises at the rates charged by the supplying utility companies and/or
Landlord. Should Landlord elect to supply any or all of such utilities, Tenant
agrees to purchase and pay for the same as additional rent as apportioned by
Landlord. The rate to be charged to Landlord to Tenant shall not exceed the rate
charged to Landlord by any supplying utility. Tenant shall reimburse Landlord
within ten (10) days of billing for fixture charges and/or water tariffs, if
applicable, which are charged to Landlord by local utility companies. Landlord
will notify Tenant of this charge as soon as it becomes known. This charge will
increase or decrease with current charges being levied against Landlord, the
Premises or the Building by the local utility company, and will be due as
additional rent. In no event shall Landlord be liable for any interruption or
failure in the supply of any such utility services to Tenant unless such
interruption or failure is caused by a default hereunder by Landlord or by
Landlord’s gross negligence or willful misconduct, in which event Landlord will
be liable for damages caused by such interruption to the extent such damages are
not covered by the insurance Tenant maintains or is required to maintain
hereunder.
17. Indemnification and Exculpation.
17.1 Tenant’s Assumption of Risk and Waiver. Except to the extent such matter is
not covered by the insurance required to be maintained by Tenant under this
Lease and such matter is attributable to the gross negligence or willful
misconduct of Landlord, Landlord shall not be liable to Tenant, Tenant’s
employees, agents or invitees for: (i) any damage to property of Tenant, or of
others, located in, on or about the Premises, (ii) the loss of or damage to any
property of Tenant or of others by theft or otherwise, (iii) any injury or
damage to persons or property resulting from fire, explosion, falling plaster,
steam, gas, electricity, water, rain or leaks from any part of the Premises or
from the pipes, appliance of plumbing works or from the roof, street or
subsurface or from any other places or by dampness or by any other cause of
whatsoever nature, or (iv) any such damage caused by other tenants or persons in
the Premises, occupants of adjacent property of the Project, or the public, or
caused by operations in construction of any private, public or quasi-public
work. Landlord shall in no event be liable for any consequential damages or loss
of business or profits and Tenant hereby waives any and all claims for any such
damages. All property of Tenant kept or stored on the Premises shall be so kept
or stored at the sole risk of Tenant and Tenant shall hold Landlord harmless
from any claims arising out of damage to the same, including subrogation claims
by Tenant’s insurance carriers, unless such damage shall be caused by the
negligence or willful misconduct of Landlord or a breach by Landlord of its
obligations under the lease and is not covered by insurance Tenant carries or is
required to carry hereunder. Landlord or its agents shall not be liable for
interference with the light or other intangible rights.
17.2 Tenant’s Indemnification of Landlord. Tenant shall be liable for, and shall
indemnify, defend, protect and hold Landlord and Landlord’s partners, officers,
directors, employees, agents, successors and assigns (collectively, “Landlord
Indemnified Parties”) harmless from and against, any and all claims, damages,
judgments, suits, causes of action, losses, liabilities and expenses, including
reasonable attorneys’ fees and court costs (collectively, “Indemnified Claims”),
arising or resulting from (a) any negligent or willful act or omission of Tenant
or any of Tenant’s agents, employees, contractors, subtenants, assignees,
licensees or with respect to acts or omissions within the Premises only,
Tenant’s invitees (collectively, “Tenant Parties”); (b) the use of the Premises
and Common Areas and conduct of Tenant’s business by Tenant or any Tenant
Parties, or any other activity, work or thing done, permitted or suffered by
Tenant or any Tenant Parties, in or about the Premises, the Building or
elsewhere on the Project; and/or (c) any default by Tenant of any obligations on
Tenant’s part to be performed under the terms of this Lease. In case any action
or proceeding is brought against Landlord or any Landlord Indemnified Parties by
reason of any such Indemnified Claims, Tenant, upon notice from Landlord, shall
defend the same at Tenant’s expense by counsel approved in writing by Landlord,
which approval shall not be unreasonably withheld.
17.3 Landlord’s Indemnification of Tenant. Except for matters (i) covered by
insurance obtained or required to be obtained by Tenant under this Lease or
(ii) the negligence or willful misconduct of the Tenant Parties, Landlord will
be liable for, and shall indemnify, protect, defend and hold harmless Tenant and
Tenant’s partners, officers, directors, employees, agents, successors and
assigns (collectively, “Tenant Indemnified Parties”), from and against, any
Indemnified Claims, to the extent any such Indemnified Claim arises or results
from (a) any negligent or willful act or omission of Landlord or any Landlord
Parties; (b) any default by Landlord of any obligations on Landlord’s part to be
performed under the terms of this Lease; and (c) to the extent covered by the
insurance required to be maintained by Landlord under this Lease (or which would
have been covered if Landlord had carried such required insurance), any acts or
omissions of any third parties occurring in the Common Areas. In case any action
or proceeding is brought against Tenant or any Tenant Indemnified Parties by
reason of any such injury or damage indemnified by Landlord as set forth
hereinabove, Landlord, upon notice from Tenant, agrees to defend the same at
Landlord’s expense by counsel approved in writing by Tenant, which approval
Tenant will not unreasonably withhold.
17.4 Survival; No Release of Insurers. The respective indemnification
obligations of Tenant and Landlord under Sections 17.2 and 17.3, shall survive
the expiration or earlier termination of this Lease. The respective covenants,
agreements and indemnification in Sections 17.1, 17.2 and 17.3 above, are not
intended to and shall not relieve any insurance carrier of its obligations under
policies required to be carried by Tenant or Landlord, pursuant to the
provisions of this Lease.

-15-



--------------------------------------------------------------------------------



 



18. Damage or Destruction.
18.1 Landlord’s Rights and Obligations. In the event the Premises are damaged by
fire or other casualty that is not required to be insured hereunder by Landlord,
which damage does not exceed ten percent (10%) of the full replacement cost
thereof, or, regardless of the amount of damage, if Landlord will receive
insurance proceeds sufficient to cover the costs of such repairs, reconstruction
and restoration (or Landlord would have received sufficient proceeds had
Landlord maintained the insurance required of Landlord hereunder) and if
Landlord’s contractor estimates in a writing delivered to the parties that the
damage is such that the Premises may be repaired, reconstructed or restored to
substantially its condition immediately prior to such damage within one hundred
eighty (180) days from the date of such damage, then Landlord shall commence and
proceed diligently with the work of repair, reconstruction and restoration of
the Premises (including the Tenant Improvements but excluding Tenant Changes
unless Tenant delivers sufficient proceeds therefor) and this Lease shall
continue in full force and effect. If Landlord is not required to repair,
reconstruct or restore the Premises pursuant to the prior sentence, then
Landlord may elect to either:

(a)   promptly repair, reconstruct and restore the portion of the Premises
damaged by such casualty (including the Tenant Improvements but excluding Tenant
Changes unless Tenant delivers sufficient proceeds therefor), In which case this
Lease shall continue in full force and effect; or   (b)   terminate this Lease
effective as of the date which is thirty (30) days after Tenant’s receipt of
Landlord’s election to so terminate.

Under any of the conditions of this Section 18.1, Landlord shall give written
notice to Tenant of its intention to repair or terminate within the earlier of
forty-five (45) days after the occurrence of such casualty, or fifteen (15) days
after Landlord’s receipt of the estimate from Landlord’s contractor. If
Landlord’s contractor’s written estimate of the time to complete the repair or
restoration exceeds one hundred eighty (180) days from the date Landlord has
knowledge of the casualty, Tenant shall also have the right to terminate this
Lease by giving written notice to Landlord within thirty (30) days after
Tenant’s receipt of such written estimate.
If Landlord elects to terminate this Lease because of insufficient insurance
proceeds, Tenant shall have the right within ten (10) days after the receipt of
such notice to give notice to Landlord of Tenant’s intention to fund such
insufficiency in insurance proceeds, in which event this Lease shall continue in
full force and effect, and Tenant shall promptly deposit such funds with
Landlord and thereafter Landlord shall restore the Premises. If Tenant does not
give such notice within such ten (10) day period this Lease shall be terminated
as of the date of Landlord’s termination.
Upon termination of this Lease pursuant to this Section 18, an equitable
adjustment shall be made concerning advance rent and any advance payments made
by Tenant to Landlord. Landlord shall, in addition, return to Tenant within
fifteen (15) days following such termination so much of Tenant’s security
deposit as has not theretofore been applied by Landlord.
18.2 Tenant’s Costs and Insurance Proceeds. In the event of any damage or
destruction of all or any part of the Premises, Tenant shall immediately:
(a) notify Landlord thereof; and (b) deliver to Landlord all insurance proceeds
received by Tenant with respect to the Tenant Improvements and Tenant Changes in
the Premises to the extent such items are not covered by Landlord’s casualty
insurance obtained by Landlord pursuant to Section 21 below (excluding proceeds
for Tenant’s furniture and other personal property), whether or not this Lease
is terminated as permitted in this Section 18, and Tenant hereby assigns to
Landlord all rights to receive such insurance proceeds; provided, however, with
respect to proceeds of insurance for those Tenant Changes paid for by Tenant, in
the event of a termination of this Lease, Tenant may retain a portion of the
insurance proceeds applicable to such Tenant Changes based upon a fraction, the
numerator of which is the number of months remaining in the Term (had this Lease
not been terminated), and the denominator of which is the number of months
remaining in the Term at the time the Tenant Change was installed in the
Premises.
18.3 Abatement of Rent. In the event that as a result of any such damage,
repair, reconstruction and/or restoration of the Premises, Tenant’s use of the
Premises or any portion thereof is impaired, then the rent shall be equitably
abated during the period that Tenant’s use of the Premises is impaired based
upon the degree of such impairment. Notwithstanding the foregoing to the
contrary, if the damage is due to the negligence or willful misconduct of Tenant
or any Tenant Parties, there shall be no abatement of rent. Except for abatement
of rent as provided hereinabove, Tenant shall not be entitled to any
compensation or damages for loss of, or interference with, Tenant’s business or
use or access of all or any part of the Premises resulting from any such damage,
repair, reconstruction or restoration.
18.4 Inability to Complete. Notwithstanding anything to the contrary contained
in this Section 18, if Landlord is obligated or elects to repair, reconstruct
and/or restore the damaged portion of the Premises pursuant to Section 18.1
above, but is delayed from completing such repair, reconstruction and/or
restoration beyond the date which is four (4) months after the date estimated by
Landlord’s contractor for completion thereof pursuant to Section 18.1, by reason
of any causes beyond the reasonable control of Landlord (Including, without
limitation, any delay due to Force Majeure as defined in Section 32.16, and
delays caused by Tenant or any Tenant Parties), then either party may elect to
terminate this Lease upon thirty (30) days’ prior written notice to the other
given prior to completion of such repair, reconstruction and/or restoration;
provided, however, (i) Tenant may not make such election if the delay was caused
by Tenant or Tenant’s Parties or if the remaining damage does not materially
impair Tenant’s use of the Premises and (ii) if Tenant is permitted to and does
make such election, Landlord may rescind such election by completing the
repairs, reconstruction and/or restoration within thirty (30) days following
Tenant’s election. In addition, if Landlord is required or elects to restore the
Premises under the provisions of this Section 18 and does not commence such
restoration within one hundred twenty (120) days of the date Landlord has
knowledge of the damage, and if such damage material impairs Tenant’s use of the
Premises, Tenant may, at Tenant’s option, terminate this Lease by giving
Landlord notice thereof at any time prior to the commencement of such
restoration. In such event, this Lease shall terminate as of the date of such

-16-



--------------------------------------------------------------------------------



 



notice: provided, however, Landlord may rescind such termination by commencing
such restoration within thirty (30) days following such termination.
18.5 Damage to the Project. If there is a total destruction of the Project or a
partial destruction of the Project, the cost of restoration of which would
exceed one-third (1/3) of the then replacement value of the Project, by any
cause whatsoever, whether or not insured against and whether or not the Premises
are partially or totally destroyed, Landlord may within the earlier of fifteen
(15) days after Landlord’s receipt of the estimate from Landlord’s contractor or
forty-five (45) days after the occurrence of such destruction, notify Tenant in
writing that it elects not to so reconstruct or restore the Project, In which
event this Lease shall cease and terminate as of the date of such destruction.
18.6 Damage Near End of Term. In addition to the termination rights in
Sections 18.1 and 18.4 above, Landlord and Tenant shall have the right to
terminate this Lease if any damage to the Building or Premises occurs during the
last twelve (12) months of the Term of this Lease and Landlord’s contractor
estimates In a writing delivered to the parties that the repair, reconstruction
or restoration of such damage cannot be completed within the earlier of (a) the
scheduled expiration date of the Lease Term, or (b) sixty (60) days after the
date of such casualty, provided Landlord so notifies Tenant within the earlier
of fifteen (15) days after Landlord’s receipt of the estimate from Landlord’s
contractor or forty-five (45) days of the casualty, and provided further that
Tenant’s termination right under this Section 18.6 shall apply only to damage to
the Premises or material damage to the parking areas or access to the Premises.
In addition, in the event of damage to the Premises during the second (2nd) to
the last year of the Term that is not required to be insured by Landlord
hereunder and which will require more than ninety (90) days to repair, Landlord
shall have the right to terminate this Lease by giving Tenant written notice
thereof within the same time period required In the preceding sentence;
provided, however, if Landlord does so terminate this Lease, Tenant shall have
the right within ten (10) days after the receipt of such notice to give notice
to Landlord of Tenant’s intention to pay for the cost of such repair, in which
event this Lease shall continue in full force and effect and Tenant shall
promptly deposit such funds with Landlord and thereafter Landlord shall repair
the Premises.
Notwithstanding anything to the contrary in this Lease, if, at the time of such
damage, Tenant has an Extension Option and the time for the exercise of the
Extension Option has not then expired, Tenant shall have a period of ten
(10) days from Landlord’s election to terminate this Lease pursuant to this
Section 18.6 in which to elect to exercise the Extension Option. If Tenant
exercises such Extension Option during said ten (10) day period, Landlord’s
election to terminate this Lease under this Section 18.6 shall be rescinded and
the other relevant provisions of Section 18 shall govern the respective rights
and obligations of the parties with respect to such damage.
18.7 Waiver of Termination Right. This Lease sets forth the terms and conditions
upon which this Lease may terminate In the event of any damage or destruction.
Accordingly, the parties hereby waive the provisions of California Civil Code
Section 1932, Subsection 2, and Section 1933, Subsection 4 (and any successor
statutes thereof permitting the parties to terminate this Lease as a result of
any damage or destruction).
19. Eminent Domain.
19.1 Substantial Taking. Subject to the provisions of Section 19.4 below, in
case the whole of the Premises, or such part thereof as shall substantially
interfere with Tenant’s use and occupancy of the Premises as reasonably
determined by Landlord, shall be taken for any public or quasi-public purpose by
any lawful power or authority by exercise of the right of appropriation,
condemnation or eminent domain, or sold to prevent such taking, either party
shall have the right to terminate this Lease effective as of the date possession
is required to be surrendered to said authority.
19.2 Partial Taking; Abatement of Rent. In the event of a taking of a portion of
the Premises which does not substantially interfere with the conduct of Tenant’s
business, then, except as otherwise provided In the immediately following
sentence, neither party shall have the right to terminate this Lease and
Landlord shall thereafter proceed to make a functional unit of the remaining
portion of the Premises (but only to the extent Landlord receives proceeds
therefor from the condemning authority), and rent shall be abated with respect
to the part of the Premises which Tenant shall be so deprived on account of such
taking. Notwithstanding the immediately preceding sentence to the contrary, if
any part of the Building or the Project shall be taken (whether or not such
taking substantially interferes with Tenant’s use of the Premises), Landlord may
terminate this Lease upon thirty (30) days’ prior written notice to Tenant as
long as Landlord also terminates leases of all other tenants leasing comparably
sized space within the Building for comparable lease terms.
19.3 Condemnation Award. Subject to the provisions of Section 19.4 below, in
connection with any taking of the Premises or the Building, Landlord shall be
entitled to receive the entire amount of any award which may be made or given in
such taking or condemnation, without deduction or apportionment for any estate
or interest of Tenant, it being expressly understood and agreed by Tenant that
no portion of any such award shall be allowed or paid to Tenant for any
so-called bonus or excess value of this Lease, and such bonus or excess value
shall be the sole property of Landlord. Tenant shall not assert any claim
against Landlord or the taking authority for any compensation because of such
taking (including any claim for bonus or excess value of this Lease); provided,
however, if any portion of the Premises is taken, Tenant shall be granted the
right to recover from the condemning authority (but not from Landlord) any
compensation as may be separately awarded or recoverable by Tenant for the
taking of Tenant’s furniture, fixtures, equipment and other personal property
within the Premises, for Tenant’s relocation expenses, and for any loss of
goodwill or other damage to Tenant’s business by reason of such taking and for a
prorata share of the value of that portion of the Tenant Improvements and Tenant
Changes paid for by Tenant in excess of the Construction Allowance, which
prorata share shall be based upon a fraction, the numerator of which is the
number of months remaining in the Term (had this Lease not been terminated), and
the denominator of which is the number of months remaining in the term at the
time the Tenant Improvements and Tenant Changes were installed in the Premises.
19.4 Temporary Taking. In the event of a taking of the Premises or any part
thereof for temporary use, (a) this Lease shall be and remain unaffected thereby
and rent shall not abate, and (b) Tenant shall be entitled to receive for

-17-



--------------------------------------------------------------------------------



 



itself such portion or portions of any award made for such use with respect to
the period of the taking which is within the Term, provided that if such taking
shall remain in force at the expiration or earlier termination of this Lease,
Tenant shall perform its obligations under Section 9 with respect to surrender
of the Premises and shall pay to Landlord the portion of any award which is
attributable to any period of time beyond the Term expiration date. For purpose
of this Section 19.4, a temporary taking shall be defined as a taking for a
period of one hundred twenty (120) days or less.
19.5 Waiver of Termination Right. This Lease sets forth the terms and conditions
upon which this Lease may terminate in the event of a taking. Accordingly, the
parties waive the provisions of the California Code of Civil Procedure
Section 1265.130 and any successor or similar statutes permitting the parties to
terminate this Lease as a result of a taking.
20. Tenant’s Insurance.
20.1 Types of Insurance. On or before the earlier of the Commencement Date or
the date Tenant commences or causes to be commenced any work of any type in or
on the Premises pursuant to this Lease, and continuing during the entire Term,
Tenant shall obtain and keep in full force and effect, the following insurance:

(a)   All Risk insurance, including fire and extended coverage, sprinkler
leakage, vandalism and malicious mischief upon property of every description and
kind owned by Tenant and located in the Premises or the Building, or for which
Tenant is legally liable or installed by or on behalf of Tenant including,
without limitation, furniture, equipment and any other personal property, and
any Tenant Changes (but excluding the initial Tenant Improvements previously
existing or installed in the Premises), in an amount not less then the full
replacement cost thereof.   (b)   Commercial general liability insurance
coverage, including personal injury, bodily injury (including wrongful death),
broad form property damage, operations hazard, owner’s protective coverage,
contractual liability (including Tenant’s indemnification obligations under this
Lease, including Section 17 hereof), liquor liability (if Tenant serves alcohol
on the Premises), and owned/non-owned auto liability, with a general aggregate
of not less than Two Million Dollars ($2,000,000.00), The general aggregate
amount of such commercial general liability insurance shall be increased every
five (5) years during the, Term of this Lease to an amount reasonably required
by Landlord and prudent industry practice.   (c)   Worker’s compensation and
employer’s liability insurance, in statutory amounts and limits.   (d)   Loss of
income, extra expense and business interruption insurance in such amounts as
will reimburse Tenant for direct or indirect loss of earnings attributable to
all perils commonly insured against by prudent tenants or attributable to
prevention of access to the Premises, Tenant’s parking areas or to the Building
as a result of such perils. Tenant may elect to self-insure this risk.   (e)  
Any other form or forms of insurance as Tenant or Landlord or the mortgagees of
Landlord may reasonably require from time to time, in form, amounts and for
insurance risks against which a prudent tenant would protect itself, but only to
the extent such risks and amounts are available in the insurance market at
commercially reasonable costs.

20.2 Requirements. Each policy required to be obtained by Tenant hereunder
shall: (a) be issued by insurers authorized to do business in the state in which
the Building is located and rated not less than financial class X, and not less
than policyholder rating A in the most recent version of Best’s Key Rating Guide
(provided that, in any event, the same insurance company shall provide the
coverages described in Sections 20.1(a) and 20.1(d) above); (b) be in form
reasonably satisfactory from time to time to Landlord; (c) name Tenant as named
insured thereunder and shall name Landlord and, at Landlord’s request,
Landlord’s mortgagees and ground lessors of which Tenant has been informed in
writing, as additional insureds thereunder, all as their respective interests
may appear; (d) shall not have a deductible amount exceeding Five Thousand
Dollars ($5,000.00); (e) specifically provide that the insurance afforded by
such policy for the benefit of Landlord and Landlord’s mortgagees and ground
lessors shall be primary, and any insurance carried by Landlord or Landlord’s
mortgagees and ground lessors shall be excess and non-contributing; (f) except
for worker’s compensation insurance, contain an endorsement that the insurer
waives its right to subrogation as described in Section 22 below; and
(g) contain an undertaking by the insurer to notify Landlord (and the mortgagees
and ground lessors of Landlord who are named as additional insureds) in writing
not less than thirty (30) days prior to any material change, reduction in
coverage, cancellation or other termination thereof. Tenant agrees to deliver to
Landlord, as soon as practicable after the placing of the required insurance,
but in no event later than ten (10) days after the date Tenant takes possession
of all or any part of the Premises, certificates from the insurance company
evidencing the existence of such insurance and Tenant’s compliance with the
foregoing provisions of this Section 20). Tenant shall cause replacement
certificates to be delivered to Landlord not less than thirty (30) days prior to
the expiration of any such policy or policies. If any such initial or
replacement certificates are not furnished within the time(s) specified herein,
Tenant shall be deemed to be in default under this Lease, and Landlord shall
have the right, but not the obligation, to procure such policies and
certificates at Tenant’s expense.
20.3 Effect on Insurance. Tenant shall not do or permit to be done anything
which will (a) violate or invalidate any Insurance policy maintained by Landlord
or Tenant hereunder, or (b) increase the costs of any insurance policy
maintained by Landlord pursuant to Section 21 or otherwise with respect to the
Building or the Project. If Tenant’s occupancy or conduct of its business in or
on the Premises results in any increase in premiums for any insurance carried by
Landlord with respect to the Building or the Project, Tenant shall pay such
increase as additional rent within ten (10) days after being billed therefor by
Landlord. If any insurance coverage carried by Landlord pursuant to Section 21
or otherwise with respect to the Building or the Project shall be cancelled or
reduced (or cancellation or reduction thereof shall be threatened) by reason of
the use or occupancy of the Premises by Tenant or by anyone permitted by Tenant
to

-18-



--------------------------------------------------------------------------------



 



be upon the Premises, and if Tenant falls to remedy such condition within five
(5) days after notice thereof, Tenant shall be deemed to be in default under
this Lease, and Landlord shall have all remedies provided in this Lease, at law
or in equity, including, without limitation, the right (but not the obligation)
to enter upon the Premises and attempt to remedy such condition at Tenant’s
cost.
21. Landlord’s Insurance. During the Term, Landlord shall insure the Common Area
improvements, the Building, the Premises and the Tenant Improvements initially
installed in the Premises pursuant to Exhibit “C” (excluding, however, Tenant’s
furniture, equipment and other personal property and Tenant Changes) at their
full replacement cost against damage by fire and standard extended coverage
perils and with vandalism and malicious mischief endorsements, rental loss
coverage, at Landlord’s option, earthquake damage coverage, and such additional
coverage as Landlord deems appropriate. Landlord shall also carry commercial
general liability insurance (in an amount not less than required of Tenant under
Section 20.1(b) above) and with such reasonable deductibles as would be carried
by a prudent owner of a similar building in the state in which the Building is
located. At Landlord’s option, all such insurance may be carried under any
blanket or umbrella policies which Landlord has in force for other buildings and
projects. In addition, at Landlord’s option, Landlord may elect to self-insure
all or any part of such required insurance coverage. Landlord may, but shall not
be obligated to, carry any other form, or forms of insurance as Landlord or the
mortgagees or ground lessors of Landlord may reasonably determine is advisable,
The cost of insurance obtained by Landlord pursuant to this Section 21
(Including self-insured amounts and deductibles) shall be included in Operating
Expenses, except that any increase in the premium for the property Insurance
attributable to the replacement cost of the Tenant Improvements In excess of the
Construction Allowance shall not be included as Operating Expenses, but shall be
paid by Tenant concurrently with Tenant’s monthly installment of its share of
Operating Expenses.
22. Waivers of Subrogation.
22.1 Mutual Waiver of Parties. Landlord and Tenant hereby waive their rights
against each other with respect to any claims or damages or losses which are
caused by or result from (a) property damage insured against under any property
insurance policy carried by Landlord or Tenant (as the case may be) pursuant to
the provisions of this Lease and enforceable at the time of such damage or loss,
or (b) property damage which would have been covered under any insurance
required to be obtained and maintained by Landlord or Tenant (as the case may
be) under Sections 20 and 21 of this Lease (as applicable) had such insurance
been obtained and maintained as required therein. The foregoing waivers shall be
in addition to, and not a limitation of, any other waivers or releases contained
in this Lease.
22.2 Waiver of Insurers. Each party shall cause each property insurance policy
required to be obtained by it pursuant to Sections 20 and 21 to provide that the
insurer waives all rights of recovery by way of subrogation against either
Landlord or Tenant, as the case may be, in connection with any claims, losses
and damages covered by such policy. If either party fails to maintain property
insurance required hereunder, such insurance shall be deemed to be self-insured
with a deemed full waiver of subrogation as set forth in the immediately
preceding sentence.
23. Tenant’s Default and Landlord’s Remedies.
23.1 Tenant’s Default. The occurrence of any one or more of the following events
shall constitute a default under this Lease by Tenant:

(a)   the abandonment of the Premises by Tenant. “Abandonment” is herein defined
to include, but is not limited to, any absence by Tenant from the Premises for
fourteen (14) business days or longer while in default of any monetary provision
of this Lease;   (b)   the failure by Tenant to make any payment of rent or
additional rent or any other payment required to be made by Tenant hereunder,
within seven (7) days of when due;   (c)   the failure by Tenant to observe or
perform any of the express or implied covenants or provisions of this Lease to
be observed or performed by Tenant, other than as specified in Sections 23.1(a)
or (b) above, where such failure shall continue for a period of thirty (30) days
after written notice thereof from Landlord to Tenant; however, that any such
notice shall be in lieu of, and not in addition to, any notice required under
California Code of Civil Procedure, Section 1161 and provided further that, if
the nature of Tenant’s default is such that more than thirty (30) days are
reasonably required for its cure, then Tenant shall not be deemed to be in
default if Tenant shall commence such cure within said thirty (30) day period
and thereafter diligently prosecute such cure to completion; and   (d)   (i) the
making by Tenant of any general assignment for the benefit of creditors,
(ii) the filing by or against Tenant of a petition to have Tenant adjudged a
bankrupt or a petition for reorganization or arrangement under any law relating
to bankruptcy (unless, in the case of a petition filed against the Tenant, the
same is dismissed within sixty (60) days), (iii) the appointment of a trustee or
receiver to take possession of substantially all of Tenant’s assets located at
the Premises or of Tenant’s interest in this Lease, where possession is not
restored to Tenant within sixty (60) days, or (iv) the attachment, execution or
other judicial seizure of substantially all of Tenant’s assets located at the
Premises or of Tenant’s interest in this Lease where such seizure is not
discharged within sixty (60) days.

23.2 Landlord’s Remedies; Termination. In the event of any such default by
Tenant, in addition to any other remedies available to Landlord under this
Lease, at law or in equity, Landlord shall have the immediate option to
terminate this Lease and all rights of Tenant hereunder. In the event that
Landlord shall elect to so terminate this Lease, then Landlord may recover from
Tenant:

(a)   the worth at the time of award of any unpaid rent which had been earned at
the time of such termination; plus

-19-



--------------------------------------------------------------------------------



 



(b)   the worth at the time of the award of the amount by which the unpaid rent
which would have been earned after termination until the time of award exceeds
the amount of such rental loss that Tenant proves could have been reasonably
avoided; plus   (c)   the worth at the time of award of the amount by which the
unpaid rent for the balance of the term after the time of award exceeds the
amount of such rental loss that Tenant proves could be reasonably avoided; plus
  (d)   any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which, in the ordinary course of things, would be likely to result
therefrom including, but not limited to: unamortized Tenant Improvement costs;
attorneys’ fees; unamortized brokers’ commissions; the costs of refurbishment,
renovation and repair of the Premises; and removal (including the repair of any
damage caused by such removal) and storage (or disposal) of Tenant’s personal
property, equipment, fixtures, Tenant Changes, Tenant Improvements and any other
Items which Tenant is required under this Lease to remove but does not remove.

As used in Sections 23.2(a) and 23.2(b) above, the “worth at the time of award”
is computed by allowing interest at the Interest Rate set forth in Section 1.14
of the Summary. As used in Section 23.2(c) above, the “worth at the time of
award” is computed by discounting such amount at the discount rate of the
Federal Reserve Bank of San Francisco at the time of award plus one percent
(1%).
23.3 Landlord’s Remedies; Re-Entry Rights. In the event of any such default by
Tenant, in addition to any other remedies available to Landlord under this
Lease, at law or in equity, Landlord shall also have the right, with or without
terminating this Lease, to re-enter the Premises and remove all persons and
property from the Premises; such property may be removed, stored and/or disposed
of pursuant to Section 12.4 of this Lease or any other procedures permitted by
applicable law. No re-entry or taking possession of the Premises by Landlord
pursuant to this Section 23.3, and no acceptance of surrender of the Premises or
other action on Landlord’s part, shall be construed as an election to terminate
this Lease unless a written notice of such intention be given to Tenant or
unless the termination thereof be decreed by a court of competent jurisdiction.
23.4 Landlord’s Remedies; Continuation of Lease. In the event of any such
default by Tenant, in addition to any other remedies available to Landlord under
this Lease, at law or in equity, Landlord shall have the right to continue this
Lease in full force and effect, whether or not Tenant shall have abandoned the
Premises. The foregoing remedy shall also be available to Landlord pursuant to
California Civil Code Section 1951.4 and any successor statute thereof in the
event Tenant has abandoned the Premises. In the event Landlord elects to
continue this Lease in full force and effect pursuant to this Section 23.4, then
Landlord shall be entitled to enforce all of its rights and remedies under this
Lease, including the right to recover rent as it becomes due. Landlord’s
election not to terminate this Lease pursuant to this Section 23.4 or pursuant
to any other provision of this Lease, at law or in equity, shall not preclude
Landlord from subsequently electing to terminate this Lease or pursuing any of
its other remedies.
23.5 Landlord’s Right to Perform. Except as specifically provided otherwise in
this Lease, all covenants and agreements by Tenant under this Lease shall be
performed by Tenant at Tenant’s sole cost and expense and without any abatement
or offset of rent. If Tenant shall fall to pay any sum of money (other than
Annual Basic Rent) or perform any other act on its part to be paid or performed
hereunder and such failure shall continue for seven (7) days with respect to
monetary obligations (or thirty (30) days with respect to non-monetary
obligations or, in the event of an emergency, such shorter period of time as may
be reasonable under the circumstances) after Tenant’s receipt of written notice
thereof from Landlord, Landlord may, without waiving or releasing Tenant from
any of Tenant’s obligations, make such payment or perform such other act on
behalf of Tenant. All sums so paid by Landlord and all necessary incidental
costs incurred by Landlord in performing such other acts shall be payable by
Tenant to Landlord within ten (10) days after demand therefor as additional
rent.
23.6 Interest. If any monthly installment of Annual Basic Rent or Common Area
Expenses, or any other amount payable by Tenant hereunder is not received by
Landlord by the date when due, it shall bear interest at the Interest Rate set
forth in Section 1.14 of the Summary from the date’ due until paid. All
Interest, and any late charges imposed pursuant to Section 23.7 below, shall be
considered additional rent due from Tenant to Landlord under the terms of this
Lease.
23.7 Late Charges. Tenant acknowledges that, in addition to interest costs, the
late payments by Tenant to Landlord of any Annual Basic Rent or other sums due
under this Lease will cause Landlord to incur costs not contemplated by this
Lease, the exact amount of such costs being extremely difficult and impractical
to fix. Such other costs Include, without limitation, processing, administrative
and accounting charges and late charges that may be imposed on Landlord by the
terms of any mortgage, deed of trust or related loan documents encumbering the
Premises, the Building or the Project. Accordingly, if any monthly installment
of Annual Basic Rent or Operating Expenses, or any other amount payable by
Tenant hereunder is not received by Landlord within ten (10) days of the due
date thereof, Tenant shall pay to Landlord an additional sum of five percent
(5%) of the overdue amount as a late charge, but in no event more than the
maximum late charge allowed by law. The parties agree that such late charge
represents a fair and reasonable estimate of the costs that Landlord will incur
by reason of any late payment as hereinabove referred to by Tenant, and the
payment of late charges and interest are distinct and separate in that the
payment of Interest is to compensate Landlord for the use of Landlord’s money by
Tenant, while the payment of late charges is to compensate Landlord for
Landlord’s processing, administrative and other costs incurred by Landlord as a
result of Tenant’s delinquent payments. Acceptance of a late charge or interest
shall not constitute a waiver of Tenant’s default with respect to the overdue
amount or prevent Landlord from exercising any of the other rights and remedies
available to Landlord under this Lease or at law or in equity now or hereafter
in effect.
23.8 [Intentionally Omitted].

-20-



--------------------------------------------------------------------------------



 



23.9 Rights and Remedies Cumulative. All rights, options and remedies of
Landlord contained in this Section 23 and elsewhere in this Lease shall be
construed and held to be cumulative, and no one of them shall be exclusive of
the other, and Landlord shall have the right to pursue any one or all of such
remedies or any other remedy or relief which may be provided by law or in
equity, whether or not stated in this Lease. Nothing in this Section 23 shall be
deemed to limit or otherwise affect Tenant’s indemnification of Landlord
pursuant to any provision of this Lease.
24. Landlord’s Default. Landlord shall not be in default in the performance of
any obligation required to be performed by Landlord under this Lease unless
Landlord has failed to perform such obligation within thirty (30) days after the
receipt of written notice from Tenant specifying in detail Landlord’s failure to
perform; provided however, that if the nature of Landlord’s obligation is such
that more than thirty (30) days are required for its performance, then Landlord
shall not be deemed in default if it commences such performance within such
thirty (30) day period and thereafter diligently pursues the same to completion.
Upon any such uncured default by Landlord, Tenant may exercise any of its rights
provided in law or at equity; provided, however: (a) Tenant shall have no right
to offset or abate rent in the event of any default by Landlord under this
Lease, except to the extent offset rights are specifically provided to Tenant in
this Lease; (b) Tenant shall have no right to terminate this Lease; and
(c) Tenant’s rights and remedies hereunder shall be limited to the extent
(i) Tenant has expressly waived in this Lease any of such rights or remedies
and/or (ii) this Lease otherwise expressly limits Tenant’s rights or remedies,
including the limitation on Landlord’s liability contained in Section 31 hereof.
25. Subordination. Without the necessity of any additional document being
executed by Tenant for the purpose of effecting a subordination, and at the
election of Landlord or any mortgagee of a mortgage or a beneficiary of a deed
of trust now or hereafter encumbering all or any portion of the Building or the
Project, or any lessor of any ground or master lease now or hereafter affecting
all or any portion of the Building or the Project, this Lease shall be subject
and subordinate at all times to such ground or master leases (and such
extensions and modifications thereof), and to the lien of such mortgages and
deeds of trust (as well as to any advances made thereunder and to all renewals,
replacements, modifications and extensions thereof). Notwithstanding the
foregoing, Landlord shall have the right to subordinate or cause to be
subordinated any or all ground or master leases or the lien of any or all
mortgages or deeds of trust to this Lease. In the event that any ground or
master lease terminates for any reason or any mortgage or deed of trust is
foreclosed or a conveyance in lieu of foreclosure is made for any reason, at the
election of Landlord’s successor in interest, Tenant shall attorn to and become
the tenant of such successor, provided such successor assumes in full and in
writing Landlord’s obligations under this Lease accruing subsequent to the date
such successor acquires Landlord’s interest. Tenant hereby waives its rights
under any current or future law which gives or purports to give Tenant any right
to terminate or otherwise adversely affect this Lease and the obligations of
Tenant hereunder in the event of any such foreclosure proceeding or sale. Tenant
covenants and agrees to execute and deliver to Landlord within ten (10) days
after receipt of written demand by Landlord and in the form reasonably required
by Landlord, any additional documents evidencing the priority or subordination
of this Lease with respect to any such ground or master lease or the lien of any
such mortgage or deed of trust.
Notwithstanding the foregoing, in consideration of, and as a condition precedent
to, the subordination of this Lease to any ground Lease or the lien of any
mortgage or deed of trust not in existence as of the date hereof, Landlord shall
have provided Tenant with a commercially reasonable non-disturbance agreement in
favor of Tenant, in form reasonably acceptable to Tenant, from the ground lessor
or holder of the mortgage or deed of trust, as applicable. Said non-disturbance
agreement shall be in recordable form.
Tenant’s obligations under this Lease are subject to Landlord providing to
Tenant within thirty (30) days following the full execution and delivery of this
Lease by the parties, a non-disturbance and attornment agreement, in a
recordable form reasonably acceptable to Tenant, from any ground lessor or any
lender that has a mortgage, deed of trust or other security device encumbering
any portion of the Project as of the date of this Lease (the “Nondisturbance
Condition”). Landlord shall exercise good faith efforts to assist in the
satisfaction of the Nondisturbance Condition. If the Nondisturbance Condition is
not satisfied within such thirty (30) day period, Tenant may, within ten
(10) days thereafter, terminate this Lease (as Tenant’s sole remedy) by giving
Landlord written notice thereof prior to the date Landlord delivers such
non-disturbance agreement to Tenant. If Tenant does not elect to terminate this
Lease within said ten (10) day period, then Tenant shall be deemed to have
waived the Nondisturbance Condition and this Lease shall no longer be subject to
termination pursuant to this Section 25.
26. Estoppel Certificate.
26.1 Obligations. Within ten (10) business days following a party’s written
request, the other party shall execute and deliver to the requesting party an
estoppel certificate, in a form substantially similar to the form of Exhibit “F”
attached hereto (if Landlord is the certifying party, the provisions of Exhibit
“F” will be modified as appropriate), certifying: (a) the Commencement Date of
this Lease; (b) that this Lease is unmodified and in full force and effect (or,
if modified, that this Lease is in full force and effect as modified, and
stating the date and nature of such modifications); (c) the date to which the
rent and other sums payable under this Lease have been paid; (d) that there are
not, to the best of the certifying party’s knowledge, any defaults under this
Lease by either Landlord or Tenant, except as specified in such certificate; and
(e) such other matters as are reasonably requested by the requesting party. Any
such estoppel certificate delivered pursuant to this Section 26.1 may be relied
upon by any mortgagee, beneficiary, purchaser or prospective purchaser of any
portion of the Project or Tenant’s leasehold estate therein, as well as their
assignees.
26.2 Failure to Deliver. In addition to constituting a default hereunder, a
party’s failure to deliver such estoppel certificate within such time shall be
conclusive upon the certifying party that: (a) this Lease is in full force and
effect without modification, except as may be represented by the requesting
party; (b) there are no uncured defaults in Landlord’s or Tenant’s performance
(other than the certifying party’s failure to deliver the estoppel certificate);
and (c) not more than one (1) month’s rental has been paid in advance.
27. Intentionally Omitted.

-21-



--------------------------------------------------------------------------------



 



28. Modification and Cure Rights of Landlord’s Mortgagees and Lessors.
28.1 Modifications. If, in connection with Landlord’s obtaining or entering into
any financing or ground lease for any portion of the Building or the Project,
the lender or ground lessor shall request modifications to this Lease, Tenant
shall, within ten (10) days after request therefor, execute an amendment to this
Lease including such modifications, provided such modifications are reasonable,
do not increase the obligations of Tenant hereunder, or adversely affect the
leasehold estate created hereby or Tenant’s rights hereunder.
28.2 Cure Rights. In the event of any default on the part of Landlord, Tenant
will give notice by registered or certified mail to any beneficiary of a deed of
trust or mortgagee covering the Premises or ground lessor of Landlord whose
address shall have been furnished to Tenant, and shall offer such beneficiary,
mortgagee or ground lessor the same opportunity to cure the default as is
provided to Landlord hereunder.
29. Quiet Enjoyment. Landlord covenants and agrees with Tenant that, upon Tenant
performing all of the covenants and provisions on Tenant’s part to be observed
and performed under this Lease (including payment of rent hereunder), Tenant
shall and may peaceably and quietly have, hold and enjoy the Premises in
accordance with and subject to the terms and conditions of this Lease as against
all persons lawfully claiming the Premises.
30. Transfer of Landlord’s Interest. The term “Landlord” as used in this Lease,
so far as covenants or obligations on the part of the Landlord are concerned,
shall be limited to mean and include only the owner or owners, at the time in
question, of the fee title to, or a lessee’s interest in a ground lease of, the
Project. In the event of any transfer or conveyance of any such title or
interest (other than a transfer for security purposes only), the transferor
shall be automatically relieved of all covenants and obligations on the part of
Landlord contained in this Lease accruing after the date of such transfer or
conveyance. Landlord and Landlord’s transferees and assignees shall have the
absolute right to transfer all or any portion of their respective title and
interest in the Project, the Building, the Premises and/or this Lease without
the consent of Tenant, and such transfer or subsequent transfer shall not be
deemed a violation on Landlord’s part of any of the terms and conditions of this
Lease.
31. Limitation on Landlord’s Liability. Notwithstanding anything contained in
this Lease to the contrary, the obligations of Landlord under this Lease
(including any actual or alleged breach or default by Landlord) do not
constitute personal obligations of the individual partners, directors, officers
or shareholders of Landlord or Landlord’s partners, and Tenant shall not seek
recourse against the individual partners, directors, officers or shareholders of
Landlord or Landlord’s partners, or any of their personal assets for
satisfaction of any liability with respect to this Lease. In addition, in
consideration of the benefits accruing hereunder to Tenant and notwithstanding
anything contained in this Lease to the contrary, Tenant hereby covenants and
agrees for itself and all of Its successors and assigns that the liability of
Landlord for its obligations under this Lease (including any liability as a
result of any actual or alleged failure, breach or default hereunder by
Landlord), shall be limited solely to, and Tenant’s and its successors’ and
assigns’ sole and exclusive remedy shall be against, Landlord’s interest in the
Project, and no other assets of Landlord.
32. Miscellaneous.
32.1 Governing Law. This Lease shall be governed by, and construed pursuant to,
the laws of the state in which the Project is located.
32.2 Successors and Assigns. Subject to the provisions of Section 30 above, and
except as otherwise provided in this Lease, all of the covenants, conditions and
provisions of this Lease shall be binding upon, and shall inure to the benefit
of, the parties hereto and their respective heirs, personal representatives and
permitted successors and assigns; provided, however, no rights shall inure to
the benefit of any Transferee of Tenant unless the Transfer to such Transferee
is made in compliance with the provisions of Section 14, and no options or other
rights which are expressly made personal to the original Tenant hereunder or in
any rider attached hereto shall be assignable to or exercisable by anyone other
than the original Tenant under this Lease, except as otherwise provided herein.
32.3 No Merger. The voluntary or other surrender of this Lease by Tenant or a
mutual termination thereof shall not work as a merger and shall, at the option
of Landlord, either (a) terminate all or any existing subleases, or (b) operate
as an assignment to Landlord of Tenant’s interest under any or all such
subleases.
32.4 Professional Fees. If either Landlord or Tenant should bring suit against
the other with respect to this Lease, including for unlawful detainer or any
other relief against the other hereunder, then all costs and expenses Incurred
by the prevailing party therein (Including, without limitation, Its actual
appraisers’, accountants’, attorneys’ and other professional fees, expenses and
court costs), shall be paid by the other party.
32.5 Waiver. The waiver by either party of any breach by the other party of any
term, covenant or condition herein contained shall not be deemed to be a waiver
of any subsequent breach of the same or any other term, covenant and condition
herein contained, nor shall any custom or practice which may become established
between the parties in the administration of the terms hereof be deemed a waiver
of, or in any way affect, the right of any party to insist upon the performance
by the other in strict accordance with said terms. No waiver of any default of
either party hereunder shall be implied from any acceptance by Landlord or
delivery by Tenant (as the case may be) of any rent or other payments due
hereunder or any omission by the non-defaulting party to take any action on
account of such default if such default persists or is repeated, and no express
waiver shall affect defaults other than as specified in said waiver. The
subsequent acceptance of rent hereunder by Landlord shall not be deemed to be a
waiver of any preceding breach by Tenant of any term, covenant or condition of
this Lease other than the failure of Tenant to pay the particular rent so
accepted, regardless of Landlord’s knowledge of such preceding breach at the
time of acceptance of such rent.

-22-



--------------------------------------------------------------------------------



 



32.6 Terms and Headings. The words “Landlord” and “Tenant” as used herein shall
include the plural as well as the singular. Words used in any gender Include
other genders. The Section headings of this Lease are not a part of this Lease
and shall have no effect upon the construction or interpretation of any part
hereof.
32.7 Time. Time is of the essence with respect to performance of every provision
of this Lease in which time or performance is a factor. All references in this
Lease to “days” shall mean calendar days unless specifically modified herein to
be “business” days.
32.8 Prior Agreements; Amendments. This Lease, including the Summary and all
Exhibits and Riders attached hereto contains all of the covenants, provisions,
agreements, conditions and understandings between Landlord and Tenant concerning
the Premises and any other matter covered or mentioned in this Lease, and no
prior agreement or understanding, oral or written, express or implied,
pertaining to the Premises or any such other matter shall be effective for any
purpose. No provision of this Lease may be amended or added to except by an
agreement in writing signed by the parties hereto or their respective successors
in interest. The parties acknowledge that all prior agreements, representations
and negotiations are deemed superseded by the execution of this Lease to the
extent they are not expressly incorporated herein.
32.9 Separability. The invalidity or unenforceability of any provision of this
Lease (except for Tenant’s obligation to pay Annual Basic Rent and Operating
Expenses under Sections 3 and 4 hereof) shall in no way affect, impair or
invalidate any other provision hereof, and such other provisions shall remain
valid and in full force and effect to the fullest extent permitted by law.
32.10 Recording. Neither Landlord nor Tenant shall record this Lease. However,
either party may record a short form memorandum of this Lease provided the form
and substance thereof is reasonably acceptable to the other party, and provided
that prior to recordation Tenant executes and delivers to Landlord, In
recordable form, a properly acknowledged quitclaim deed or other instrument
extinguishing all of the Tenant’s rights and interest in and to the Project, the
Building and the Premises, and designating Landlord as the transferee, which
deed or other instrument shall be held by Landlord and may be recorded by
Landlord once this Lease terminates or expires (but not prior thereto). If such
short form memorandum is recorded in accordance with the foregoing, the party
requesting the recording shall pay for all costs of or related to such
recording, including, but not limited to, recording charges and documentary
transfer taxes.
32.11 Exhibits and Riders. All Exhibits and Riders attached to this Lease are
hereby incorporated in this Lease for all purposes as though set forth at length
herein.
32.12 Auctions. Tenant shall have no right to conduct any auction in, on or
about the Premises, the Building or the Project.
32.13 Accord and Satisfaction. No payment by Tenant or receipt by Landlord of a
lesser amount than the rent payment herein stipulated shall be deemed to be
other than on account of the rent, nor shall any endorsement or statement on any
check or any letter accompanying any check or payment as rent be deemed an
accord and satisfaction, and Landlord may accept such check or payment without
prejudice to Landlord’s right to recover the balance of such rent or pursue any
other remedy provided in this Lease. Tenant agrees that each of the foregoing
covenants and agreements shall be applicable to any covenant or agreement either
expressly contained in this Lease or imposed by any statute or at common law.
32.14 Financial Statements. Upon ten (10) days prior written request from
Landlord (which Landlord may make at any time during the Term but no more often
than once in any calendar year), Tenant shall deliver to Landlord a current
financial statement of Tenant and any guarantor of this Lease. Such statements
shall be prepared in accordance with generally acceptable accounting principles
and certified as true in all material respects by Tenant (if Tenant is an
individual) or by an authorized officer or general partner of Tenant (if Tenant
is a corporation or partnership, respectively).
32.15 No Partnership. Landlord does not, in any way or for any purpose, become a
partner of Tenant in the conduct of its business, or otherwise, or joint
venturer or a member of a joint enterprise with Tenant by reason of this Lease.
The provisions of this Lease relating to Percentage Rent payable hereunder, if
any, are included solely for the purpose of providing a method whereby rent is
to be measured and ascertained.
32.16 Force Majeure. In the event that either party hereto shall be delayed or
hindered in or prevented from the performance of any act required hereunder by
reason of strikes, lock-outs, labor troubles, inability to procure materials,
failure of power, governmental moratorium or other governmental action or
inaction (including failure, refusal or delay in issuing permits, approvals
and/or authorizations), injunction or court order, riots, insurrection, war,
fire, earthquake, flood or other natural disaster or other reason of a like
nature not the fault of the party delaying in performing work or doing acts
required under the terms of this Lease (but excluding delays due to financial
inability) (herein collectively, “Force Majeure Delays”), then performance of
such act shall be excused for the period of the delay and the period for the
performance of any such act shall be extended for a period equivalent to the
period of such delay. The provisions of this Section 32.16 shall not apply to
nor operate to excuse Tenant from the payment of Monthly Basic Rent, Operating
Expenses, percentage rent, if any, additional rent or any other payments
strictly in accordance with the terms of this Lease.
32.17 Counterparts. This Lease may be executed in one or more counterparts, each
of which shall constitute an original and all of which shall be one and the same
agreement.
32.18 Nondisclosure of Lease Terms. Tenant acknowledges and agrees that the
terms of this Lease are confidential and constitute proprietary information of
Landlord. Disclosure of the terms could adversely affect the ability of Landlord
to negotiate other leases and impair Landlord’s relationship with other tenants.
Accordingly, Tenant agrees that it, and its

-23-



--------------------------------------------------------------------------------



 



partners, officers, directors, employees, agents and attorneys, shall not
intentionally and voluntarily disclose the terms and conditions of this Lease to
any newspaper or other publication or any other tenant or apparent prospective
tenant of the Building or other portion of the Project, or real estate agent,
either directly or indirectly, without the prior written consent of Landlord,
provided, however, that Tenant may disclose the terms to prospective subtenants
or assignees under this Lease or as otherwise required by law.
32.20 Non-Discrimination. Tenant acknowledges and agrees that there shall be no
discrimination against, or segregation of, any person, group of persons, or
entity on the basis of race, color, creed, religion, age, sex, marital status,
national origin, or ancestry in the leasing, subleasing, transferring,
assignment, occupancy, tenure, use, or enjoyment of the Premises, or any portion
thereof.
33. Lease Execution.
33.1 Tenant’s Authority. If Tenant executes this Lease as a partnership or
corporation, then Tenant and the persons and/or entities executing this Lease on
behalf of Tenant represent and warrant that: (a) Tenant is a duly authorized and
existing partnership or corporation, as the case may be, and is qualified to do
business in the state in which the Building is located; (b) such persons and/or
entities executing this Lease are duly authorized to execute and deliver this
Lease on Tenant’s behalf in accordance with the Tenant’s partnership agreement
(if Tenant is a partnership), or a duly adopted resolution of Tenant’s board of
directors and the Tenant’s by-laws (if Tenant is a corporation); and (c) this
Lease is binding upon Tenant in accordance with its terms.
33.2 Joint and Several Liability. If more than one person or entity executes
this Lease as Tenant; (a) each of them is and shall be jointly and severally
liable for the covenants, conditions, provisions and agreements of this Lease to
be kept, observed and performed by Tenant; and (b) the act or signature of, or
notice from or to, any one or more of them with respect to this Lease shall be
binding upon each and all of the persons and entities executing this Lease as
Tenant with the same force and effect as if each and all of them had so acted or
signed, or given or received such notice.
33.3 Landlord’s Authority. Landlord represents and warrants to Tenant that:
(a) Landlord is a duly authorized and existing limited liability company and is
qualified to do business in California; (b) the persons and entities executing
this Lease are duly authorized to execute and deliver this Lease on Landlord’s
behalf in accordance with Landlord’s operating agreement; and (c) this Lease is
binding upon Landlord in accordance with its terms.
33.4 No Option. The submission of this Lease for examination or execution by
Tenant does not constitute a reservation of or option for the Premises and this
Lease shall not become effective as a Lease until it has been executed by
Landlord and delivered to Tenant.
34. [Intentionally Omitted].
IN WITNESS WHEREOF, the parties have executed this Lease as of the day and year
first above written.

          “TENANT”  AURORA BIOSCIENCES CORPORATION,
a Delaware corporation
      By:   /s/ Timothy J. Rink       Name:   Timothy J. Rink       Title:   CEO
President        By:   /s/ Deborah J. Tower         Name:   Deborah J. Tower    
  Title:   Sr. Director, Finance and Administration      “LANDLORD”  AEW/LBA
ACQUISITION CO. II, LLC,
a California limited liability company
      By:   LBA, Inc., a California corporation,
its agent         By:   /s/ Phil A. Belling         Name:   Phil A. Belling    
  Title:           By:           Name:           Title:      

-24-